EXHIBIT 10.123

 

BRANCH PURCHASE AND ASSUMPTION AGREEMENT

 

BY AND BETWEEN

 

PAN AMERICAN BANK, FSB, AS SELLER

 

AND

 

GUARANTY BANK, AS BUYER

 

dated as of July 1, 2004

 



--------------------------------------------------------------------------------

 

BRANCH PURCHASE AND ASSUMPTION AGREEMENT

 

This Branch Purchase and Assumption Agreement (“Agreement”) is made and entered
into as of July 1, 2004 (“Signature Date”), by and between PAN AMERICAN BANK,
FSB, a federal savings bank with its home office located at 1801 El Camino Real,
Burlingame, California 94010 (“Seller”), UNITED PANAM FINANCIAL CORP., a
California corporation with its home office located at 3990 Westerly Place,
Suite 200, Newport Beach, California 92660 (“Seller’s Parent Company”), and
GUARANTY BANK, a federal savings bank with its home office located at 1300 South
MoPac Expressway, Austin, Texas 78746 (“Buyer”).

 

RECITALS

 

A. Buyer desires to acquire certain assets and assume certain liabilities with
respect to two (2) of Seller’s northern California branches, and Seller desires
to transfer such assets, liabilities and the operation of the two branches to
Buyer.

 

B. Seller and Buyer propose to apply to the appropriate regulatory authorities
for permission to effect the purchase and sale described herein and for such
other requisite approvals as may be necessary for the consummation of the
transactions contemplated hereby.

 

C. Seller and Buyer wish to consummate the transactions contemplated hereby in a
timely and efficient manner.

 

AGREEMENT

 

In consideration of the foregoing and the representations, warranties, covenants
and agreements set forth in this Agreement, and subject to the conditions set
forth herein, Seller and Buyer agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

1.1 DEFINITIONS. As used in this Agreement, the following terms have the
definitions indicated:

 

“ACCOUNTING FIRM” has the meaning set forth in Section 4.4(a).

 

“ACCOUNT LOANS” means all checking account lines of credit or overdraft checking
loan balances related to or secured by the Assumed Liabilities and all other
loans secured by the Assumed Liabilities that are listed on the books and
records of the Branches.

 

“ACCOUNT LOANS PAYMENT” has the meaning set forth in Section 2.1(c).

 

“ACCOUNT LOANS TAX PRORATION” has the meaning set forth in Section 2.4.

 



--------------------------------------------------------------------------------

“ACCRUED INTEREST” means interest on Account Loans and Deposits which is accrued
but unpaid or unposted, as the case may be, through and including the Closing
Date.

 

“ACH ITEMS” means automated clearing house debits and credits, including, but
not limited to, social security payments, federal recurring payments and other
payments debited and/or credited on a regularly scheduled basis to or from
Deposit Accounts pursuant to arrangements between the owner of the account and a
third party directly making the credits or debits.

 

“AFFILIATE” means a Person that directly or indirectly, through one or more
intermediaries, controls or is controlled by or is under common control with the
Person specified.

 

“ASSETS” means the Branch Leases, Fixed Assets, Cash on Hand and the Related
Assets.

 

“ASSUMED LIABILITIES” means the aggregate outstanding balance of all Deposit
Accounts at the Branches as of Closing, except that Assumed Liabilities shall
not include: (i) Deposit Accounts holding funds held in escrow; (ii) Deposit
Accounts that are Dormant Accounts as of the Closing Date or are subject to
remittance to the State of California pursuant to the laws of abandoned property
or escheat or similar laws during the year ended December 31, 2003; (iii)
Deposit Accounts that are title, tax and lien accounts; (iv) Deposit Accounts
excluded pursuant to Section 2.1(g); (v) Deposit Accounts of directors or senior
officers of Seller; (vi) Brokered Deposit Accounts; and (vii) Internet Accounts.

 

“ATM” means automated teller machine.

 

“BRANCH EMPLOYEES” means the employees of Seller at the Branches.

 

“BRANCHES” means the Burlingame Branch and the San Carlos Branch.

 

“BRANCH LEASES” means all rights and obligations of Seller under the Burlingame
Branch lease and the San Carlos Branch lease pursuant to which Seller holds
leasehold interests as tenant.

 

“BROKERED DEPOSIT ACCOUNTS” means Deposits gathered by a deposit broker and
placed with Seller.

 

“BURLINGAME BRANCH” means Seller’s branch located at 1801 El Camino Real,
Burlingame, California.

 

“BUSINESS DAY” means any day on which the Federal Reserve Bank of San Francisco
is open for the transaction of ordinary business.

 

“BUYER’S CLOSING PAYMENT” has the meaning set forth in Section 2.1(b).

 

“CASH ON HAND” means all petty cash, vault cash, cash in the ATMs and teller
cash located at the Branches.

 



--------------------------------------------------------------------------------

“CASH ON HAND PAYMENT” has the meaning set forth in Section 2.1(c).

 

“CLOSING” and “CLOSING DATE” have the meanings set forth in Section 4.1.

 

“CLOSING PAYMENTS” means Buyer’s Closing Payment and Seller’s Closing Payment.

 

“CLOSING SETTLEMENT STATEMENT” has the meaning set forth in Section 4.3(a).

 

“CLOSING SETTLEMENT STATEMENT DELIVERY DATE” has the meaning set forth in
Section 4.3(a).

 

“CONFIDENTIAL INFORMATION” has the meaning set forth in Section 7.5.

 

“CORRECTION PAYMENT” has the meaning set forth in Section 4.4(b).

 

“DEPOSIT” or “DEPOSIT ACCOUNTS” means any deposit as defined in Section 3(l)(1)
of the Federal Deposit Insurance Act, as amended, 12 U.S.C. Section 1813(l)(1),
maintained at the Branches, together with Accrued Interest thereon, if any.

 

“DORMANT ACCOUNTS” means Deposit Accounts that, as of the Closing Date, have
been inactive for a period of two (2) years or more.

 

“ENCUMBRANCES” means all encumbrances, mortgages, options, pledges, security
interests, liens, charges, conditional sales agreements, leases or any other
restriction, whether imposed by agreement, understanding, law or otherwise.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“EXPENSES” means all reasonable out-of-pocket expenses (including all fees and
expenses of attorneys, accountants, experts and consultants to the Party and its
Affiliates) incurred by the Party or on its behalf in connection with the
consummation of the transactions contemplated hereby.

 

“FDIC” means the Federal Deposit Insurance Corporation or any successor thereto.

 

“FEDERAL FUNDS RATE” means the closing bid price for federal funds as quoted in
the Wall Street Journal on the date in question (it being understood that on
days on which the Wall Street Journal is not published, interest shall accrue at
the overnight Federal Funds Rate in effect on the most recent day on which the
Wall Street Journal was published).

 

“FINAL SETTLEMENT DATE” has the meaning set forth in Section 4.3(b).

 

“FIXED ASSETS” means all furniture, equipment, trade fixtures, ATMs and other
tangible personal property owned or leased by Seller and located in or upon the
Branches,

 



--------------------------------------------------------------------------------

and all leasehold improvements on the Leased Branches that Seller has made, all
as described on Schedule 3.1(b).

 

“FIXED ASSETS PAYMENT” has the meaning set forth in Section 2.1(c).

 

“GAAP” means generally accepted accounting principles, consistently applied.

 

“HAZARDOUS SUBSTANCES” means chemicals, pollutants, contaminants, wastes and
substances that have been defined as toxic or hazardous by any applicable
federal, state, county or local law or regulation; provided, however, that for
purposes of this definition, Hazardous Substances shall not include any
substance of a nature, quantity or concentration that is customarily used,
stored or disposed of as part of or incidental to the operation and maintenance
of the Branches in the ordinary course of business conducted thereon.

 

“INTERNET ACCOUNTS” means Deposits gathered via the internet.

 

“IRA” means a trust or custodianship created for the exclusive benefit of an
individual or his beneficiaries in accordance with the provisions of Section 408
of the Internal Revenue Code of 1986, as amended.

 

“IRA DEPOSITS” has the meaning set forth in Section 2.1(g).

 

“IRS” means the Internal Revenue Service.

 

“LEASED BRANCHES” means the Burlingame Branch and the San Carlos Branch.

 

“LIQUIDATED DAMAGES” has the meaning set forth in Section 11.4.

 

“NET BOOK VALUE” means the net book value of an asset, as shown on the books and
records of Seller, determined in accordance with GAAP.

 

“OTS” means the Office of Thrift Supervision or any successor thereto.

 

“PARTY” means Seller or Buyer, and “PARTIES” means both Seller and Buyer.

 

“PERSON” means any individual, corporation, association, partnership, limited
liability company, trust, joint venture, other entity, unincorporated body,
government or governmental department or agency.

 

“PREMIUM” means three and one-quarter percent (3.25%).

 

“PREMIUM PAYMENT” means the product of the Premium multiplied by Buyer’s Closing
Payment.

 

“PREPAYMENT CREDIT” has the meaning set forth in Section 2.1(e).

 

“REALTY” means the tenancy interests of Seller under the Branch Leases.

 



--------------------------------------------------------------------------------

“RECORDS” means all records and original documents located at the Branches or in
centralized servicing areas which pertain to the Branches, Fixed Assets, Assumed
Liabilities and Account Loans, including, but not limited to, (i) loan
applications; (ii) activity reports for escheat purposes; (iii) an account
history for each account related to the Assumed Liabilities and Account Loans
for a period including at least the current year; and (iii) signature cards,
customer cards, customer statements, legal files, pending files, all open
account agreements, Account Loan agreements, computer records and documents.

 

“RELATED ASSETS” means the Account Loans and Records.

 

“RETURNED ITEMS” has the meaning set forth in Section 11.6.

 

“SAN CARLOS BRANCH” means Seller’s branch located at 644 Laurel Street, San
Carlos, California.

 

“SECURITIZATION” has the meaning set forth in Section 10.2(f).

 

“SELLER’S CLOSING PAYMENT” has the meaning set forth in Section 4.2(b).

 

“SERVICE CONTRACTS” means service and maintenance agreements, equipment leases
and any other agreements, licenses and permits affecting the Branches, all of
which are listed on Schedule 6.22 hereto.

 

“SIGNATURE DATE” means the date set forth as such in the first paragraph of this
Agreement.

 

“TAXPAYER INFORMATION” has the meaning set forth in Section 13.18.

 

“TIN” means taxpayer identification number.

 

“TRANSFER APPLICATION” has the meaning set forth in Section 7.1.

 

“TRANSFERRED EMPLOYEE” has the meaning set forth in Section 12.3.

 

“WITHHOLDING OBLIGATIONS” has the meaning set forth in Section 13.17.

 

ARTICLE II

 

TERMS OF PURCHASE AND ASSUMPTION

 

2.1 ASSETS AND LIABILITIES

 

(a) PURCHASE AND SALE. On the Closing Date, subject to the terms and conditions
set forth herein, Seller shall sell, convey, assign and transfer to Buyer and
Buyer shall (i) purchase and acquire from Seller all of Seller’s right, title
and interest in and to the Assets; (ii) assume the Assumed Liabilities as of the
Closing Date in accordance with the terms of such Assumed Liabilities in effect
on the Closing Date; (iii) assume Seller’s obligations to its Assumed
Liabilities’ customers accruing after the Closing Date in accordance with the

 



--------------------------------------------------------------------------------

terms of the Assumed Liabilities in effect on the Closing Date; and (iv) be
responsible for modifying the terms of such customer relationships effective as
of the Closing Date as necessary to conform to Buyer’s practices.

 

(b) PURCHASE PRICE. On the Closing Date, Seller shall reimburse Buyer, in cash,
for the assumption by Buyer of the liabilities and obligations relating to the
Assumed Liabilities pursuant to Section 2.1(a) in an amount equal to one hundred
percent (100%) of the aggregate amount of the Assumed Liabilities (“Buyer’s
Closing Payment”) in the form attached hereto as Exhibit 2.1(b).

 

(c) PREMIUM PAYMENT; ASSUMED LIABILITIES; ASSETS. In consideration of the
assumption of the Assumed Liabilities by Buyer, Buyer shall pay Seller the
Premium Payment. In consideration for the Account Loans acquired by Buyer
hereunder, Buyer shall pay to Seller at Closing the outstanding principal
balance of each Account Loan plus Accrued Interest on each Account Loan as of
the Closing Date (“Account Loans Payment”). In consideration of the Fixed Assets
and Cash on Hand acquired hereunder, Buyer shall pay to Seller at Closing the
Net Book Value of the Fixed Assets (“Fixed Assets Payment”) as of the Closing
Date and the amount of Cash on Hand (“Cash on Hand Payment”) at the Branches as
of the close of business on the Closing Date.

 

(d) ASSUMPTION OF BRANCH LEASES AND SERVICE CONTRACTS. Subject to the terms and
conditions hereof, specifically including, but not limited to, the provisions of
Section 6.22, Buyer shall assume the duties and obligations of Seller under the
Branch Leases and under the assigned Service Contracts from and after the
Closing Date.

 

(e) PRORATIONS. All payments under or pursuant to the Branch Leases and Service
Contracts, all personal property taxes with respect to the Fixed Assets, and all
ordinary operating expenses of the Branches (including amounts payable under
maintenance contracts and for utilities, but excluding insurance) shall be
prorated between the Parties on the basis of a 365-day year and actual days
elapsed. In addition, the pro rata amount of FDIC insurance premiums
attributable to the Assumed Liabilities, and paid in advance by Seller for the
period after the Closing Date, as well as any prepayments made by Seller for
periods after the Closing Date under the Branch Leases or Service Contracts,
shall be credited to Seller at Closing (“Prepayment Credit”).

 

(f) NO OTHER DEBTS, OBLIGATIONS OR LIABILITIES ASSUMED. It is understood and
agreed that, except as expressly set forth in Sections 2.1(a) and 2.1(d), Buyer
shall not assume or be liable for any debts, obligations or liabilities of
Seller.

 

(g) IRA DEPOSITS. Seller shall: (i) resign as of the Closing Date as the
trustee/custodian of each IRA deposit liability (“IRA Deposits”) of which it is
the trustee/custodian; (ii) to the extent permitted by the documentation
governing each IRA, appoint Buyer as successor trustee/custodian thereof, and
Buyer agrees to accept each such trusteeship/custodianship and assume all
fiduciary obligations with respect thereto as of the Closing; and (iii) deliver
to the IRA grantor and/or named fiduciary of each IRA such notice of the
foregoing as is required by the documentation governing such IRA. If, pursuant
to the terms

 



--------------------------------------------------------------------------------

of the documentation governing such IRA, the IRA grantor objects in writing to
such assignment, or is entitled to name a successor trustee/custodian and names
a successor trustee/custodian other than Buyer, all deposits held under such IRA
shall be excluded from the Assumed Liabilities.

 

2.2 NO SALE OF SELLER’S NAME AND LOGO. Seller is not selling, assigning,
conveying, transferring or delivering, nor shall Buyer acquire any rights or
interest in or to (i) the name of Seller, or any combination or derivation
thereof; or (ii) any logos, service marks or trademarks of Seller or any
advertising materials or slogans or any similar items used before, on or after
the Closing Date by Seller in connection with its business.

 

2.3 EXPENSES. Seller shall operate for its own account the Assumed Liabilities
and Assets being transferred and assumed pursuant to this Agreement through the
Closing Date, and Buyer shall operate for its own account such Assumed
Liabilities and Assets from and after such time. All Expenses, costs,
obligations and liabilities related to the Assets and the Branches prior to
Closing shall be Seller’s responsibility.

 

2.4 RESPONSIBILITY FOR TAXES. Seller shall be responsible for paying sales and
use taxes arising out of the transfer of the Account Loans and shall pay its
portion, prorated as of the Closing Date, of state and local, real and personal
property taxes related to the Account Loans (“Account Loans Tax Proration”).
Seller and Buyer shall cooperate in the preparation of any applicable filings
and returns required by California tax law.

 

2.5 INFORMATION REPORTS. With respect to the calendar year in which the Closing
Date occurs, for federal income tax reporting purposes, Seller shall report all
interest accrued and paid with respect to all Assumed Liabilities through the
Closing Date, and Buyer shall report all interest accrued and paid with respect
to all Assumed Liabilities after the Closing Date.

 

ARTICLE III

 

TRANSFER OF ASSETS

 

3.1 PERSONAL PROPERTY.

 

(a) Seller is the lawful owner or lessee of the Fixed Assets. On the Closing
Date, Seller shall assign to Buyer all right, title and interest in and to the
Fixed Assets located at the Branches free and clear of all Encumbrances and
shall cause a bill of sale and assignment of the Fixed Assets in the form of
Exhibit 10.1(e)(1) to be delivered to Buyer on the Closing Date to effect such
transfer.

 

(b) Attached hereto as Schedule 3.1(b) is a schedule of the Fixed Assets, which
identifies each item of personal property with reasonable particularity, giving
the Net Book Value of such item on Seller’s books and describing any
Encumbrances thereon.

 

3.2 CONDITION AND DESTRUCTION OF PROPERTY. Seller hereby agrees that the Fixed
Assets to be delivered on the Closing Date shall be substantially the same as
the Fixed Assets set forth on Schedule 3.1(b), ordinary wear and tear excepted;
provided, that

 



--------------------------------------------------------------------------------

in the event of material damage to the Fixed Assets, Seller shall have the
option to repair or replace such Fixed Assets at Seller’s sole cost and expense.
Seller shall assign to Buyer any manufacturer or supplier warranty covering such
Fixed Assets. Seller shall give Buyer prompt written notice of (a) any material
fire or casualty with respect to any of the Fixed Assets or the Branches, and
(b) any actual or threatened condemnation or eminent domain action with respect
to all or any part of any of the premises of either Branch. Upon receipt of such
notice, Buyer may, in its sole and exclusive discretion, within fourteen (14)
days following receipt of such notice, elect either to: (i) close the
transactions contemplated hereby, excluding the Fixed Assets or Branch in
question and deducting from the purchase price an amount mutually agreeable to
the Parties; provided, that if no such agreement can be reached, Buyer may elect
to terminate this Agreement; or (ii) close the transactions contemplated hereby,
including the personal property or real property in question, in which event
Seller shall (y) assign, transfer and set over unto Buyer all of Seller’s right,
title and interest in and to any condemnation award, casualty award, insurance
policy, insurance payment or any manner of payment in any way related to the
condemnation or casualty, and (z) in the event of a casualty, extend Buyer a
credit against the purchase price in the amount of any deductible carried under
any policy of insurance. For purposes hereof, a “material fire or casualty” is
one which is reasonably estimated by Buyer to cost more than Fifty Thousand
Dollars ($50,000) to repair.

 

3.3 ALLOCATION. Seller and Buyer agree that the allocation of the purchase price
shall be made in accordance with Exhibit 4.2(b). After Closing, the Parties
shall make consistent use of the allocation for all tax purposes and in any and
all filings, declarations and reports with the IRS with respect thereto,
including the reports required by Section 1060 of the Internal Revenue Code of
1986, as amended, it being understood and agreed that Buyer shall deliver an IRS
Form 8594 to Seller within forty-five (45) days after Closing if such form is
required to be filed with the IRS. In any proceeding related to the
determination of any tax, neither Seller nor Buyer shall contend or represent
that such allocation is not a correct allocation.

 

ARTICLE IV

 

CLOSING

 

4.1 CLOSING. The date of the closing of the transactions contemplated by this
Agreement (“Closing Date”) shall be the first (1st) Friday after the expiration
of five (5) Business Days after the last of the following to be achieved: (a)
written approval by the OTS of the transactions contemplated hereby shall have
been received and become effective; (b) any other approval required from any
other governmental authority having jurisdiction over Seller, Buyer or the
transactions contemplated hereby shall have been received; and (c) Seller shall
have closed the Securitization. The Closing shall be deemed to occur at 11:59
P.M. Pacific Time on the Closing Date. Notwithstanding the foregoing, the
Closing may occur at such later time or date as mutually agreed upon by Seller
and Buyer.

 



--------------------------------------------------------------------------------

4.2 CLOSING PAYMENTS. Because the Parties acknowledge that certain amounts to be
paid may not be finally determinable until after the Closing Date, the Closing
Payments shall be paid as follows:

 

(a) Provided that all conditions required for consummating the Closing have been
satisfied by 9:00 a.m. Pacific Time on the Closing Date, Seller shall pay to
Buyer, by wire transfer of immediately available funds to an account designated
by Buyer, no later than 10:00 a.m. Pacific Time on the Closing Date, Buyer’s
Closing Payment. Buyer’s Closing Payment shall be estimated, based on account
balances of the Assumed Liabilities as of the close of business on the third
Business Day immediately prior to the Closing Date.

 

(b) Immediately upon receipt of Buyer’s Closing Payment, Buyer shall pay to
Seller by wire transfer of immediately available funds the sum of (i) the
Premium Payment; (ii) the Account Loans Payment; (iii) the Fixed Assets Payment;
(iv) the Cash on Hand Payment; and (v) the Prepayment Credit, minus the Account
Loans Tax Proration (collectively, “Seller’s Closing Payment”) in the form
attached hereto as Exhibit 4.2(b). Seller’s Closing Payment shall be estimated,
based on the Net Book Value of the Fixed Assets and the Cash on Hand as of the
close of business on the third (3rd) Business Day immediately prior to the
Closing Date. Any payment pursuant to this Agreement sent after 12:00 p.m.
Pacific Time shall be deemed to have been made on the next Business Day.

 

4.3 POST-CLOSING ADJUSTMENTS.

 

(a) Two (2) Business Days following Closing (“Closing Settlement Statement
Delivery Date”), Seller shall provide Buyer with a closing settlement statement
(“Closing Settlement Statement”), in the form attached hereto as Exhibit 4.3(a),
of the Closing Payments initially calculated pursuant to Section 4.2, that
accurately reflects the Assumed Liabilities, the Premium Payment, Cash on Hand,
the Net Book Value of the Fixed Assets, the principal balance of the Account
Loans plus Accrued Interest, the Prepayment Credit and the Account Loans Tax
Proration (and any prorations or credits not reflected in the payment made in
the Closing Payments) all as of and including the Closing Date.

 

(b) Seller or Buyer, as appropriate, shall, within seven (7) Business Days
following the Closing Date (“Final Settlement Date”), pay to the other Party any
amount payable based upon the difference between the Closing Payments made
pursuant to Section 4.2 and the amount calculated pursuant to Section 4.3(a) by
wire transfer in immediately available funds to an account designated by the
receiving Party. Any payment to be made pursuant to this Section 4.3(b) by
either Party to the other shall include interest at the Federal Funds Rate on
the amount of the adjustment for the number of calendar days elapsed from, but
excluding, the Closing Date to and including the Final Settlement Date, and
shall be sent no later than 10:00 a.m. Pacific Time on the Final Settlement
Date.

 

4.4 DISPUTES. Any disputes between the Parties regarding the accuracy or
correctness of the amounts delivered or amounts that should have been delivered
by the Parties pursuant to this Article IV shall be resolved as follows:

 

(a) NEGOTIATION BY PARTIES. Seller or Buyer, as the case may be, shall have
twenty (20) Business Days following the Final Settlement Date to notify the
other Party that it disputes the accuracy or correctness of the amount(s)
delivered, or which should have been delivered, pursuant to Section 4.2 or 4.3.
Seller and Buyer agree to use good faith efforts to resolve any disputes,
controversies or claims relating to the amounts delivered or which

 



--------------------------------------------------------------------------------

should have been delivered. Each Party shall appoint a designated individual
with authority to bind the respective Party. The designated individuals shall
promptly meet in person or by conference telephone to resolve the issues in
dispute. If the designated individuals are unable to resolve the dispute within
ten (10) Business Days following such meeting, the Parties shall jointly select
a national accounting firm with expertise in the auditing of financial services
institutions (“Accounting Firm”) to resolve the dispute. If the Parties cannot
agree on an Accounting Firm, each Party’s independent accountant shall, within
three (3) Business Days, jointly select an Accounting Firm to arbitrate the
dispute. If the Accounting Firm selected by the Parties’ independent accountants
declines the engagement, the selection process by the Parties’ independent
accountants shall be repeated immediately until an Accounting Firm is selected
which accepts the engagement.

 

(b) RESOLUTION OF DISPUTE. The Accounting Firm shall investigate the disputed
matter and as soon as possible render a determination as to what amounts, if
any, are payable by either Party so as to resolve the dispute in accordance with
the terms hereof (“Correction Payment”). The Correction Payment shall include
interest thereon at the Federal Funds Rate for the period from the Closing Date
to and including the date of its payment if the amount has been underpaid, or,
in the case of overpayment, from the date of overpayment to and including the
date of payment. The Correction Payment shall be paid within one (1) Business
Day after the Accounting Firm determination is communicated to both Parties.

 

(c) PAYMENT FOR RESOLUTION OF DISPUTE. Initially, the services of the Accounting
Firm shall be shared equally by Seller and Buyer. Thereafter, if the Correction
Payment, excluding interest, is greater than Ten Thousand Dollars ($10,000), the
Party paying such Correction Payment shall be required to reimburse the other
Party for the other Party’s share of the Accounting Firm’s costs within ten (10)
Business Days following written receipt by that Party of demand for such
reimbursement. If the Correction Payment is $10,000 or less, the Party
requesting the services of such Accounting Firm shall be required to reimburse
the other Party for its share of the Accounting Firm’s costs within ten (10)
Business Days following written receipt by that Party of demand for such
reimbursement.

 

4.5 DELIVERIES AT CLOSING. At Closing, Seller shall deliver to Buyer the
documents set forth in Section 10.1(e), and Buyer shall deliver to Seller the
documents set forth in Section 10.2(e).

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer represents and warrants to Seller the following:

 

5.1 ORGANIZATION. Buyer is a federally chartered savings bank, duly organized,
validly existing and in good standing under the laws of the United States of
America.

 

5.2 AUTHORITY. Buyer has the corporate power and authority to carry on its
business as now being conducted and to execute, deliver and perform this
Agreement and has secured all necessary corporate consents and approvals in
connection with the execution hereof

 



--------------------------------------------------------------------------------

and the consummation of the transactions contemplated hereby, subject to
obtaining requisite regulatory approvals. Upon execution and delivery, this
Agreement and other agreements being delivered herewith shall constitute valid
and binding obligations of Buyer enforceable against it in accordance with their
respective terms, subject to applicable bankruptcy, insolvency, receivership and
similar laws affecting creditors’ rights generally and laws relating to the
rights of creditors of federally insured financial institutions, and to general
principles of equity (whether enforcement is sought in a proceeding in equity or
at law).

 

5.3 COMPLIANCE WITH OTHER INSTRUMENTS AND LAW. Buyer holds all licenses,
franchises, permits and authorizations necessary for the lawful conduct of its
business and has not violated, and is in compliance with, all applicable
statutes, laws, ordinances, rules and regulations of all federal, state and
local governmental bodies, agencies and subdivisions having, asserting or
claiming jurisdiction over it, except to the extent any such violation would not
have an adverse effect upon its ability to enter into and perform its
obligations hereunder.

 

5.4 NO BREACH. Buyer’s execution, delivery and performance hereof and the
consummation of the transactions contemplated hereby will not (a) violate or
cause a breach of or constitute a default under any judgment, injunction, order,
decree, agreement or instrument binding upon Buyer, or (b) violate Buyer’s
charter or by-laws or, upon receipt of all required regulatory approvals, any
law or regulation applicable to Buyer.

 

5.5 LITIGATION. There is no action, suit or proceeding pending against Buyer or,
to Buyer’s knowledge, threatened against or affecting Buyer before any court or
arbitrator or any governmental body, agency or official that could adversely
affect the ability of Buyer to perform its obligations hereunder.

 

5.6 GOVERNMENTAL NOTICES. Buyer has no reason to believe that any federal, state
or other governmental agency having jurisdiction to approve or consent to the
transactions contemplated hereby would oppose or not grant or issue such
approval or consent, if required.

 

5.7 REGULATORY APPROVALS. The information furnished or to be furnished by Buyer
pursuant to Section 7.1 for the purpose of filing any regulatory application
and/or notice is or will be true and complete in all material respects as of the
date so furnished.

 

5.8 CONSENTS. Other than the approval of the OTS, as well as any applicable
approval or consent of the FDIC, no consent of, notice to, or approval or
authorization from any governmental authority or agency or any non-governmental
third party is required for Buyer’s execution, delivery and performance hereof
and the consummation by Buyer of the transactions contemplated hereby.

 

5.9 ACCURACY AND CURRENTNESS OF INFORMATION. The representations and warranties
made herein by Buyer or in the lists and schedules hereto do not contain any
untrue statement of a material fact or omit any material fact which is necessary
under the circumstances in which it was made to prevent the statements contained
herein or in such schedules from being misleading.

 



--------------------------------------------------------------------------------

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller represents and warrants to Buyer the following:

 

6.1 ORGANIZATION. Seller is a federally chartered savings bank, duly organized,
validly existing and in good standing under the laws of the United States of
America.

 

6.2 AUTHORITY. Seller has the corporate power and authority to carry on its
business as now being conducted and to execute, deliver and perform this
Agreement and has secured all necessary corporate consents and approvals in
connection with the execution hereof and the consummation of the transactions
contemplated hereby, subject to obtaining requisite regulatory approvals. Upon
execution and delivery, this Agreement and other agreements being delivered
herewith will constitute valid and binding obligations of Seller enforceable
against it in accordance with their respective terms, subject to applicable
bankruptcy, insolvency, receivership and similar laws affecting creditors’
rights generally and the rights of creditors of federally insured financial
institutions, and to general principles of equity (whether enforcement is sought
in a proceeding in equity or at law).

 

6.3 COMPLIANCE WITH OTHER INSTRUMENTS AND LAW. Seller holds all licenses,
franchises, permits and authorizations necessary for the lawful conduct of its
business at the Branches. Seller has complied with all laws, regulations,
opinions, orders, ordinances, judgments and decrees of all governmental bodies
and any agencies or subdivisions thereof (federal, state, local, foreign or
otherwise) applicable to the Branches or any part of their operation, including,
but not limited to, the OTS and the FDIC, except to the extent any such
violation would not have an adverse effect upon its ability to enter into and
perform its obligations hereunder. Seller has not received any written
notification of any outstanding asserted failure by Seller to comply with any of
such laws. The Branches (including improvements) and the current use and
operation thereof by Seller are each in material compliance with and authorized
by applicable zoning and other land use regulations, including, but not limited
to, building, fire, health, safety, hazardous waste and environmental codes and
all private covenants, restrictions and easements as they apply to Seller’s
current use and operations. There are no facts or circumstances existing or, to
Seller’s knowledge, threatened, which could have a material adverse effect on
the present use of either of the Branches. Seller has not received notice that
any governmental authority considers that either of the Branches violates or has
violated any fire, zoning, health, building, hazardous waste or environmental
code or other ordinance, law or regulation or order of any government or any
agency, body or subdivision thereof.

 

6.4 NO BREACH. Seller’s execution, delivery and performance hereof and the
consummation of the transactions contemplated hereby will not (a) violate or
cause a breach of or constitute a default under any judgment, injunction, order,
decree, material agreement or material instrument binding upon Seller, or (b)
violate Seller’s charter or by-laws or, upon receipt of all required regulatory
approvals, any law or regulation applicable to Seller.

 



--------------------------------------------------------------------------------

6.5 LITIGATION. There is no action, suit, investigation or proceeding pending
against Seller or, to Seller’s knowledge, threatened against or affecting
Seller, before any court or arbitrator or any governmental body, agency or
official that could adversely affect (a) the ability of Seller to perform its
obligations hereunder, or (b) the Assets, Assumed Liabilities, or the operation
of the Branches. None of the Assumed Liabilities or Account Loans are subject to
any Encumbrances or any legal restraint or other legal process other than
customary court orders, levies and garnishments affecting the depositors, all of
which Encumbrances are described on Schedule 6.5.

 

6.6 GOVERNMENTAL NOTICES. Seller has no reason to believe that any federal,
state or other governmental agency having jurisdiction to approve or consent to
the transactions contemplated hereby would oppose or not grant or issue such
approval or consent, if required.

 

6.7 REGULATORY APPROVALS. The information furnished or to be furnished by Seller
pursuant to Section 7.1 for the purpose of enabling Buyer to complete and file
an application with the OTS is or will be true and complete in all material
respects as of the date so furnished.

 

6.8 CONSENTS. Other than the approval of the OTS and any consents required in
connection with the Branch Leases or Service Contracts, no consent of, notice
to, or approval or authorization from any governmental authority or agency or
any non-governmental third party is required for Seller’s execution, delivery
and performance hereof and the consummation by Seller of any transactions
contemplated hereby.

 

6.9 FDIC INSURANCE. The Deposits are insured by the FDIC up to the current
applicable maximum limits, and Seller has received no written notice of any
action pending or threatened by the FDIC with respect to termination of such
insurance.

 

6.10 DEPOSITS. Seller has, or will have within one (1) Business Day following
the Signature Date, delivered to Buyer a true and complete copy of the account
forms for all Deposit Accounts offered by Seller at the Branches. Except as
identified to Buyer by Seller in writing pursuant to Schedule 6.10, all of the
Deposit Accounts related to the Assumed Liabilities are in compliance with all
applicable laws, orders and regulations and were originated in material
compliance with all applicable laws, orders and regulations.

 

(a) Schedule 6.10(a) sets forth a true and correct schedule of the Deposits and
Assumed Liabilities (such Assumed Liabilities being designated separately on
said Schedule) prepared as of the Signature Date (and which shall be updated on
the last day of every month through the Closing Date and as of the Closing Date
and Final Settlement Date), listing by category the respective amounts of
Deposits and Assumed Liabilities. All Deposits are insured to the fullest extent
permissible by the FDIC, and Seller has received no written notice of any action
pending or threatened by the FDIC with respect to termination of such insurance.
Seller has and will have as of the Closing Date all rights and full authority to
transfer and assign the Assumed Liabilities without restriction to Buyer.

 



--------------------------------------------------------------------------------

(b) As of the Signature Date, subject to the Return Items (as defined in Section
13.6), and immaterial bookkeeping errors, all Accrued Interest on the Deposits
has been properly credited thereto and properly reflected on Seller’s books of
account, and Seller is not in default in the payment of any thereof.

 

(c) As of the Signature Date, subject to Return Items and immaterial bookkeeping
errors, Seller has timely paid and performed all of its obligations and
liabilities related to the Deposits as and when the same have become due and
payable, and none is in default or exists by virtue of a default by Seller.

 

(d) As of the Signature Date, subject to immaterial bookkeeping errors, Seller
(i) has administered all the Deposits in accordance with applicable fiduciary
duties and good and sound financial practices and procedures; (ii) has properly
made all appropriate credits and debits thereto; (iii) has delivered to its
customers, on a regular basis, statements adequately and accurately reflecting
the amount, date and nature of each such credit and debit; (iv) in the event a
question, complaint or objection by any depositor with respect to any of the
Deposits has occurred, Seller has promptly and properly reviewed and responded
and taken corrective action, in accordance with good and sound financial
practice; and (v) is not liable, contingently or otherwise, to any depositors
included in the Assumed Liabilities for any shortages or for any efforts, acts
or omissions by Seller.

 

6.11 TITLE TO ASSETS OTHER THAN REALTY. Seller is the lawful owner of, and has
good and marketable title to, the Fixed Assets and the Related Assets free and
clear of all Encumbrances. Delivery to Buyer of the instruments of transfer of
ownership contemplated hereby will vest in Buyer good and marketable title to
the Assets free and clear of any Encumbrances. Set forth on Schedule 6.11 is a
true and correct schedule of all Account Loans prepared as of the Signature Date
(which shall be updated on the last day of every month through the Closing Date
and on the Closing Date and Final Settlement Date) listing by category the
amount of each Account Loan, together with the amount of Accrued Interest
thereon. All Account Loans extended by Seller and any extensions, renewals or
continuations of such Account Loans were made in accordance with customary
lending standards of Seller in the ordinary course of business and are secured
by deposit accounts that constitute Deposits hereunder. The Account Loans and
any applicable interest are evidenced by appropriate and sufficient
documentation based upon customary and ordinary practices in the industry.

 

6.12 LEASES.

 

(a) Schedule 6.12 lists each of the leases and subleases pursuant to which
Seller holds a leasehold interest in the Branch Leases. Seller is the current
lessee under the Branch Leases.

 

(b) Each of the Branch Leases is the legal, valid and binding obligation of
Seller. Seller’s leasehold interest is not subject to any Encumbrances, and
there does not exist with respect to Seller’s obligations under any of the
Branch Leases, or with respect to the lessor’s obligations under the Branch
Leases, any default or any event or condition which, after notice or lapse of
time or both, could constitute such a default.

 



--------------------------------------------------------------------------------

6.13 NO COMMITMENTS. There are no representations or commitments made to
borrowers in connection with the Account Loans or to customers in connection
with the Assumed Liabilities which are not set forth in writing in the Records.

 

6.14 COMMUNITY REINVESTMENT ACT. Seller received a rating of “Satisfactory” in
its most recent examination or interim review with respect to the Community
Reinvestment Act. Seller has not been advised of any supervisory concerns
regarding its compliance with the Community Reinvestment Act. To Seller’s
knowledge, there are no threatened or pending actions, proceedings or
allegations by any Person or regulatory agency which may cause the OTS or the
FDIC to deny or fail to issue any regulatory approval required to consummate the
transactions contemplated hereby. There are no agreements with any consumer or
community groups with respect to the Related Assets or Assumed Liabilities.

 

6.15 TAXES. Seller has filed all required tax returns and reports related to the
Assets and any business conducted at the Branches, including returns and reports
related to payroll, withholding, sales, use, transfer, excise and property
taxes. Seller has not received any notice indicating that any taxing authority
has asserted any claim for the assessment of any tax liability (including
additions to tax, penalties and interest), withholding or other governmental
charges.

 

6.16 TIN CERTIFICATION. Seller has complied in all material respects with all
applicable laws in obtaining the Deposits, including the use of due diligence in
obtaining TIN certifications from holders of the Deposits.

 

6.17 BRANCH EMPLOYEES. There is no action, suit or proceeding pending against
Seller, or to Seller’s knowledge, threatened against or affecting Seller, before
any court, arbitrator or any governmental body, agency or official that has been
brought or threatened to be brought by or on behalf of any Branch Employee.
Seller is not a party to any collective bargaining agreement with respect to any
of its Branch Employees or any labor organization to which its Branch Employees
belong.

 

6.18 INSURANCE. The Branches and the Assets are covered by effective insurance
in the amounts, types and forms as are customary and appropriate for Seller’s
business, operations, properties and assets. Pursuant to the insurance policies
set forth on Schedule 6.18, copies of which have been delivered to Buyer prior
to the Signature Date, all amounts due and payable under such insurance policies
are fully paid, and all such insurance policies are in full force and effect.

 

6.19 BINDING OBLIGATIONS. Except for agreements previously delivered to Buyer
and agreements necessary or desirable to consummate the transactions
contemplated hereby, Seller is not a party to any other agreement relating to
either of the Branches nor is there any other agreement by which either of the
Branches is bound.

 

6.20 ENVIRONMENTAL.

 

(a) No Hazardous Substances have been stored, disposed of or released upon or
below the Branches by Seller, or, to Seller’s knowledge, by any other Person, in
violation of any environmental law.

 



--------------------------------------------------------------------------------

(b) Seller has not received, and, to Seller’s knowledge, no other Person has
received, any written communication from any governmental authority alleging the
violation of any environmental law with respect to either of the Branches.

 

(c) To Seller’s knowledge, no person or entity has asserted any claim against
Seller arising out of, based upon or resulting from (i) the presence or release
into the environment of any Hazardous Substance upon or below either of the
Branches in violation of any environmental law, or (ii) the violation or alleged
violation of any environmental law with respect to either of the Branches.

 

6.21 RELATED PARTY TRANSACTIONS. No director, officer or Affiliate of Seller is
a party to the Branch Leases or the Service Contracts or maintains any direct
ownership or investment interests in the Branches.

 

6.22 SERVICE CONTRACTS. Schedule 6.22 lists all of the contracts, licenses,
permits, service and maintenance agreements and other agreements entered into by
Seller in connection with the operation of the Branches. Buyer shall not be
obligated to assume any of the Service Contracts, and Buyer shall have the right
to determine, in its sole discretion, which, if any, of the Service Contracts
Buyer wishes to assume.

 

6.23 DOCUMENTS. Seller has delivered to Buyer true, correct and complete copies
of the following:

 

(a) any and all real and personal property leases, including the Branch Leases,
certificates of occupancy, Service Contracts, and all other agreements relating
to the operation of the Branches or the Fixed Assets;

 

(b) any plans and specifications for the improvements constructed on the
Branches and as-built plans and surveys;

 

(c) all notices received by Seller during the past three (3) years regarding the
Branches with respect to violation of any statutes, rules or regulations of
government agencies or violation of any easements, covenants, conditions or
restrictions affecting the Realty; and

 

(d) copies of any environmental site assessment reports or surveys on the Realty
or owned Branches.

 

6.24 ACCURACY AND CURRENTNESS OF INFORMATION. The representations and warranties
made by Seller herein or in the lists and schedules hereto do not contain any
untrue statement of a material fact or omit to state any material fact that is
necessary under the circumstances under which it was made to prevent the
statements contained herein or in such schedules from being misleading.

 



--------------------------------------------------------------------------------

ARTICLE VII

 

COVENANTS OF BUYER

 

7.1 OBTAINING REGULATORY APPROVALS. Buyer shall be responsible for the
preparation and filing with the OTS of the applications and notices for approval
of the transactions contemplated hereby except for any application under Section
563.22 of the OTS Regulations (“Transfer Application”) which may be required of
Seller. Buyer shall use its best efforts to file all such applications and
notices simultaneously with the execution hereof or as soon thereafter as
reasonably feasible. Buyer shall pay any required filing fees for any
application required to be filed by Buyer under applicable law. Buyer shall
provide Seller with a copy of any such application and any related
correspondence with such regulatory authorities contemporaneously with the
filing or receipt of same. Buyer shall use its best efforts to perform and
fulfill all conditions and obligations on its part to be performed or fulfilled
hereunder and to effect Closing at the earliest possible date. Buyer shall
cooperate with Seller in providing information for the Transfer Application.

 

7.2 PAYMENT OF CHECKS. From and after the Closing Date, Buyer agrees to pay,
subject to Seller’s compliance with Section 8.8 hereof, to the extent of
sufficient available funds on deposit, all properly drawn checks, drafts and
negotiable orders of withdrawal timely presented to Buyer by mail, over its
counters or through clearings if such items are drawn on the Assumed
Liabilities, whether drawn on the check or draft forms provided by Seller, for
at least one hundred eighty (180) days following the Closing Date, or on those
provided to Buyer. In addition, Buyer shall, in all other respects, discharge
all the duties, liabilities and obligations related to the Assumed Liabilities
which occur following Closing.

 

7.3 CONSENTS AND NOTICES. Buyer shall (a) obtain prior to the Closing Date all
consents, approvals and authorizations required to be obtained by Buyer for the
consummation of the transactions contemplated hereby; and (b) publish all
notices required by all governmental authorities and agencies for Buyer’s
execution, delivery and performance hereof and Buyer’s consummation of the
transactions contemplated hereby.

 

7.4 FURTHER ASSURANCES. On and after the Closing Date, Buyer shall give such
further assistance to Seller and, upon Seller’s request, shall execute,
acknowledge and deliver all such instruments and take such further action as may
be reasonably necessary and appropriate to effectively relieve and discharge
Seller from any obligations remaining under the Assets, Account Loans and
Assumed Liabilities transferred to Buyer and to confirm Buyer’s assumption of
the Assumed Liabilities.

 

7.5 CONFIDENTIALITY. Unless disclosure to a bank regulatory authority is
necessary in connection with any regulatory approval or unless compelled to
disclose by judicial or administrative process or, in the written opinion of
Buyer’s counsel, by other requirements of law or the applicable requirements of
any regulatory agency or relevant stock exchange, Buyer shall hold, and shall
cause its directors, officers, employees, agents, consultants and advisors to
hold, in strict confidence, all records, books, contracts, instruments, computer
data, and other data and information concerning Seller (collectively,
“Confidential Information”) furnished to Buyer by Seller or its representatives
pursuant to this Agreement (except to the extent that such

 



--------------------------------------------------------------------------------

information can be shown to have been (a) previously known by Buyer on a
non-confidential basis, (b) in the public domain through no fault of Buyer, or
(c) later acquired lawfully by Buyer from other sources without a breach of any
obligation to maintain such information in confidence) and shall not release or
disclose such Confidential Information to any other Person, except Buyer’s
auditors, attorneys, financial advisors, bankers and other consultants and
advisors and, to the extent permitted above, to bank regulatory authorities. In
the event of termination of the transactions contemplated hereby prior to
Closing, Buyer shall return to Seller all such records, books, contracts,
instruments, computer data, and other data or information and all copies thereof
in its possession or in the possession of third parties subject to its
direction, and shall certify in writing as to the foregoing.

 

7.6 SATISFACTION OF CONDITIONS. Buyer shall use its best efforts and cooperate
with others to expeditiously bring about the satisfaction of conditions
specified in Section 10.2 and advise Seller promptly in writing of any matter
which would make the representations and warranties set forth in Article V not
true and correct in all material respects at Closing.

 

ARTICLE VIII

 

COVENANTS OF SELLER

 

8.1 ASSISTANCE IN OBTAINING REGULATORY APPROVALS. Seller shall be responsible
for the preparation and filing of any Transfer Application it may be required to
file to consummate the transactions contemplated hereby. Seller shall cooperate
with Buyer in providing information for Buyer’s applications to the OTS,
including promptly providing Buyer, or the appropriate regulatory authorities,
with all information in Seller’s possession required to be submitted by Buyer in
connection with such approvals.

 

8.2 CONSENTS AND NOTICES. Seller shall (a) secure all consents, approvals and
authorizations required to be obtained by Seller for the consummation of the
transactions contemplated hereby, including, but not limited to, all necessary
consents, approvals and authorizations to transfer the Realty and Service
Contracts to Buyer; (b) comply with all applicable laws, regulations and rulings
in connection with this Agreement and the transactions contemplated hereby; and
(c) publish all notices required by all governmental authorities and agencies
for Seller’s execution, delivery and performance hereof and Seller’s
consummation of the transactions contemplated hereby.

 

8.3 ACCESS TO RECORDS AND INFORMATION; PERSONNEL; CUSTOMERS.

 

(a) Between the Signature Date and the Closing Date, Seller shall grant Buyer
and its authorized agents and representatives access to the Records during
normal business hours. Buyer shall give Seller reasonable notice for such
access, and the date and time of such access shall then be mutually agreed upon
by the Parties. Seller shall cause its personnel to provide reasonable
assistance to Buyer in Buyer’s investigation of matters relating to the Assets,
Assumed Liabilities and Branches; provided, however, that Buyer’s investigation
shall be conducted in a manner which does not unreasonably interfere with
Seller’s normal operations,

 



--------------------------------------------------------------------------------

customers and employee relations. Seller shall consent, upon reasonable notice,
to discussions between the officers and authorized representatives of Buyer with
parties with which Seller has business relationships so long as such
investigation is limited to the Branches.

 

(b) Buyer, with Seller’s prior written consent, which consent may not be
unreasonably withheld, may, at its own expense, upon regulatory approval of the
transactions contemplated hereby, communicate with, and deliver information,
brochures, bulletins, press releases and other communications to, depositors
whose Assumed Liabilities or Account Loans are being transferred concerning such
transactions and concerning the business and operations of Buyer.

 

8.4 CONDUCT OF BUSINESS PRIOR TO CLOSING. From the Signature Date to the Closing
Date, Seller shall not engage in any transaction affecting the Branches or the
Assets except in the ordinary course of business; shall operate and manage the
business of the Branches, preserve the present operations of the Branches and
preserve Buyer’s present relationships with persons employed at the Branches
having business dealings with the Branches, in the ordinary course consistent
with past practices and in accordance with GAAP; shall maintain the Records in
the usual, regular and ordinary manner; and shall duly maintain compliance with
all laws, regulatory requirements and agreements to which the Branches are
subject or by which Seller is bound. Without limiting the generality of the
foregoing, prior to the Closing Date, Seller shall not, without the prior
written consent of Buyer:

 

(a) fail to maintain the Assets and the Branches in their present state of
repair, order and condition, reasonable wear and tear excepted;

 

(b) fail to maintain the Records in accordance with GAAP;

 

(c) fail to comply in all material respects with all applicable laws and
regulations related to or affecting the operation of the Branches;

 

(d) authorize or enter into any material contract or amend, modify or supplement
any material contract related to or affecting the operation of the Branches;

 

(e) perform any act which could, or omit to perform any act, the omission of
which could, cause a breach of any contract, commitment or obligation relating
to or affecting the operation of the Branches;

 

(f) make any changes in its accounting systems, policies, principles or
practices related to or affecting the operation of the Branches;

 

(g) enter into or renew any data processing service contract related to or
affecting the operation of the Branches;

 

(h) make any change in any lease related to the Leased Branches;

 

(i) cause the Branches to engage or participate in any material transaction or
incur or sustain any material obligation except in the ordinary course of
business;

 



--------------------------------------------------------------------------------

(j) cause the Branches to transfer, in the ordinary course of business, to
Seller’s other operations or branches any Account Loans, Fixed Assets, Branch
Employees, Deposits or Records, except upon the unsolicited request of a
customer or, in the case of a Branch Employee transfer, upon an unsolicited
request of a Branch Employee;

 

(k) make any loan or commitment for any loan for the account of the Branches
which will constitute an Asset to be acquired by Buyer, except for loans and
commitments which Seller legally is able to make and which are made in the
ordinary course of business;

 

(l) undertake any actions which are inconsistent with a program to use all
reasonable efforts to maintain good relations with Branch Employees and
customers of the Branches;

 

(m) encumber, transfer, assign, otherwise dispose of, or enter into any
contract, agreement or understanding to encumber, transfer, assign or otherwise
dispose of, any of the Assets except in the ordinary course of business;

 

(n) invest in any Fixed Assets or improvements in excess of Ten Thousand Dollars
($10,000) at either of the Branches, except for commitments made on or before
the Signature Date and previously disclosed to Buyer in writing for replacements
of furniture, fixtures and equipment and for normal maintenance and refurbishing
purchased or made in the ordinary course of business;

 

(o) increase or agree to increase the salary, remuneration or compensation of
Branch Employees other than in accordance with Seller’s customary policies and
past practices and/or any bank-wide changes, or pay or agree to pay any
uncommitted bonus to any Branch Employees other than regular bonuses granted
based on historical practice; provided, however, that Seller may, at its option
(and without in any way assuming an obligation to do so) (i) make payments to or
for Branch Employees in lieu of or as partial compensation for savings
incentives or other employee benefits, and (ii) pay incentive compensation to
Branch Employees for purposes of retaining their services or maintaining Deposit
levels through the Closing Date.

 

(p) amend or modify any of its promotional, Deposit Account or Account Loan
practices with respect to the Branches, other than amendments or modifications
in the ordinary course of business or otherwise consistent with the provisions
hereof; or

 

(q) fail to maintain deposit rates, service charges or service fees at the
Branches substantially in accord with past standards and practices.

 

8.5 NO ENCUMBRANCES. Between the Signature Date and the Closing Date, Seller
shall not create or suffer to exist any new Encumbrance on any of the Assets or
otherwise enter into any material transaction or make any material commitment
related to any of the Assets without the prior written consent of Buyer, which
consent shall not be unreasonably withheld.

 



--------------------------------------------------------------------------------

8.6 BOOKS AND RECORDS. Seller shall retain all books and records related to the
Branches that, due to the nature and format thereof, cannot be segregated from
records relating to offices other than the Branches, but in connection with
Closing, Buyer shall receive possession of, and right, title and interest to and
in, all such books and records that can be segregated from books and records
related to offices other than the Branches and are ordinarily maintained at or
may be transferred to the Branches. In each case the Records directly related to
the Branches, Fixed Assets, Account Loans and Assumed Liabilities prior to the
Closing Date that are retained by one Party shall be open for inspection by the
other Party and its authorized agents, representatives and regulators upon
reasonable request during regular business hours after the Closing Date, and the
Party with the right of inspection may, at its own expense, make such copies of
and excerpts from such Records as it may deem desirable. All Records related to
the Branches, Fixed Assets, Account Loans and Assumed Liabilities prior to the
Closing Date shall be maintained for a period of time which is at least the
longer of (a) the period required by law, or (b) the normal retention period
under Seller’s records management program unless the Parties shall, applicable
law permitting, agree upon a shorter period. In the event one Party’s audit or
inspection of Records in the other Party’s possession results in the second
Party’s employees or agents having to devote any substantial amount of time or
such Party having to allocate facilities or equipment or incur any substantial
costs, then the second Party shall be entitled to reasonable reimbursement for
all such costs incurred.

 

8.7 INSURANCE POLICIES. Seller shall maintain in effect through and until the
Closing Date all current insurance policies related to the Branches or
comparable policies of insurance as reasonably agreed to by Seller and Buyer.

 

8.8 FURTHER ASSURANCES. On and after the Closing Date, Seller shall give such
further assistance to Buyer and shall execute, acknowledge and deliver all such
instruments and take such further action as may be necessary and appropriate to
effectively vest in Buyer full, legal and equitable title to the Assets and
shall use its best efforts to assist Buyer in the orderly transfer of the Assets
and Assumed Liabilities; provided, however, that Seller need not incur any
material costs or expenses in connection with the undertakings contained in this
Section 8.8 unless such costs or expenses are paid by Buyer. In particular, and
without limiting the generality of the foregoing:

 

(a) For a period of one hundred eighty (180) calendar days following the Closing
Date, Seller shall remit to Buyer, promptly after Seller’s receipt after the
Closing Date at any of its other offices, all payments related to Account Loans
or amounts intended for deposit to the accounts which are part of the Assumed
Liabilities or otherwise related to the Assumed Liabilities or Related Assets,
and after said 180-calendar-day period Seller may return such items marked
“Refer to Maker” with instructions on making payment to Buyer.

 

(b) With respect to checks or drafts drawn against accounts which are Assumed
Liabilities or Account Loans, Seller shall, for a period of one hundred eighty
(180) calendar days following the Closing Date, cooperate with Buyer and take
all reasonable steps requested by Buyer to ensure that, on and after the Closing
Date, each such item which is coded for presentment to Seller or to any bank for
the account of Seller is delivered to Buyer in a timely manner and in accordance
with applicable law and clearing house rules or agreements. After said
180-calendar-day period Seller may return such items marked “Refer to Maker.”

 



--------------------------------------------------------------------------------

(c) Seller and Buyer agree to ensure an orderly transfer of all data tapes and
processing information and to facilitate a systematic conversion of all
applicable data regarding ATM cards, Assumed Liabilities and Related Assets.
Seller agrees to do the following, all at Seller’s cost: (i) within three (3)
Business Days following the Signature Date, provide the information necessary to
complete such conversion processing, the initial data processing pre-conversion
file layout on paper, and product definitions; (ii) within three (3) Business
Days following the Signature Date, provide all data necessary to enable Buyer to
calculate APY and APYE for the Assumed Liabilities and otherwise comply with
Regulation DD, including rate history, back items, no books and interest
calculation; (iii) no later than thirty (30) calendar days prior to the Closing
Date, provide the final data processing pre-conversion file packages; (iv) on a
day-to-day basis subsequent to the preparation of the final pre-conversion
tapes, provide information on any data processing system changes or additions;
(v) as part of the data processing conversion, pay all accrued interest on
interest-bearing Deposit Accounts (excluding certificates of deposit), send
statements on all Deposit Accounts as required by Regulation DD, and book all
savings account no-book items; and (vi) by 10:00 a.m. Pacific Time one (1)
calendar day following the Closing Date, provide two sets of final data
processing conversion file packages. Immediately prior to or on the date of
conversion of the data processing information at the Branches, Seller shall (x)
deconvert accounts and block any further activity with respect thereto, (y)
cycle all accounts, and (z) prepare and send out account statements dated as of
the conversion date to all account holders and provide microfiche, if available,
to Buyer.

 

(d) Seller shall remove any supply of money orders, association checks,
traveler’s checks and Seller’s negotiable items located at the Branches on the
Closing Date.

 

(e) CLOSE OF BUSINESS ON CLOSING DATE. On the Closing Date, Seller shall close
the Branches for business not later than 3:00 p.m. Pacific Time, whereupon
Buyer’s representatives shall have access to the Branches, under the supervision
of Seller’s representatives, to verify Seller’s provision to Buyer of the
documents, files and records relating to the Branches, including the Records.
Thereafter, Buyer shall continue to have access to such information and
materials as set forth in Sections 8.3 and 8.6.

 

8.9 CONFIDENTIALITY. Unless disclosure to a bank regulatory authority is
necessary in connection with any regulatory approval or unless compelled to
disclose by judicial or administrative process or, in the written opinion of
Seller’s counsel, by other requirements of law or the applicable requirements of
any regulatory agency or relevant stock exchange, Seller shall hold, and shall
cause its directors, officers, employees, agents, consultants and advisors to
hold, in strict confidence, all Confidential Information concerning Buyer
furnished to Seller by Buyer or its representatives pursuant to this Agreement
(except to the extent that such information can be shown to have been (a)
previously known by Seller on a non-confidential basis, (b) in the public domain
through no fault of Seller, or (c) later lawfully acquired by Seller from other
sources without a breach of any obligation to maintain such information in
confidence) and shall not release or disclose such Confidential Information to
any other Person, except Seller’s auditors, attorneys, financial advisors,
bankers and other consultants and advisors and, to the extent permitted above,
to bank regulatory authorities. In the event of termination of the transactions
contemplated hereby prior to Closing, Seller shall return to Buyer all such

 



--------------------------------------------------------------------------------

records, books, contracts, instruments, computer data, and other data or
information and all copies thereof in its possession or in the possession of
third parties subject to its direction, and shall certify in writing as to the
foregoing.

 

8.10 WEEKLY REPORTS. Between the Signature Date and Closing, Seller shall
provide Buyer with a weekly rate sheet reflecting Seller’s pricing levels for
all products, and no products shall be offered at rates in excess of those set
forth on such weekly rate sheets. Notwithstanding the foregoing, Buyer
acknowledges and agrees that Seller in its ordinary course of business regularly
pays to its best customers negotiated higher rates and may continue to do so in
accordance with its past and customary practices through the Closing Date;
provided, however, that between the Signature Date and the Closing Date, Seller
(a) shall not offer or extend such higher rates to other than its “best
customers” and (b) shall not increase its rate on any product for any such best
customer by more than twenty-five (25) basis points in the aggregate above
Seller’s posted rates.

 

8.11 MAINTENANCE OF ACCOUNTS. Seller shall use its reasonable best efforts to
retain at the Branches the Deposits that are domiciled at the Branches as of the
Signature Date.

 

8.12 SUPPLEMENTAL INFORMATION; DISCLOSURE SUPPLEMENTS. From time to time prior
to Closing, Seller shall promptly disclose in writing to Buyer any matter
hereafter arising which, if existing, occurring or known at the Signature Date
would have been required to be disclosed or which would render inaccurate any of
the representations, warranties or statements set forth herein; provided,
however, that except as provided in Sections 6.10 and 6.11, Seller shall be
obligated to update schedules or lists provided hereunder no more frequently
than the last day of every month following the Signature Date and one Business
Day prior to Closing to reflect any matter which, if existing, occurring or
known at the Signature Date, would have been required to be set forth or
described in such schedule or list or which is necessary to correct any
information in such schedule or list that has been rendered inaccurate thereby.

 

8.13 SATISFACTION OF CONDITIONS. Seller shall use its best efforts and cooperate
with others to expeditiously bring about the satisfaction of conditions
specified in Section 10.1 and advise Buyer promptly in writing of any matter
which would make the representations and warranties set forth in Article V not
true and correct in all material respects at Closing.

 

ARTICLE IX

 

NON-COMPETITION

 

9.1 SOLICITATION. Prior to Closing, Seller shall not knowingly solicit any
Deposit customers of the Branches, either directly or indirectly, to reduce or
transfer Deposits, close Deposit Accounts or open deposit accounts at other
branches of Seller. For a period of three (3) years following the Closing Date,
Seller shall not, directly or indirectly, knowingly solicit deposits by the use
of direct mail, telemarketing programs or other similar marketing methods
specifically directed at former customers whose Deposits were transferred to
Buyer hereunder. Notwithstanding the preceding sentence, this Section 9.1 shall
not limit the right of

 



--------------------------------------------------------------------------------

Seller to solicit customers through a general marketing program (including
Internet marketing) not targeted to former Deposit customers of the Branches
whose Deposits were transferred to Buyer hereunder or to solicit customers who
are also customers of other operations or branches of Seller. This Section 9.1
shall not prohibit Seller from acquiring accounts of former Deposit customers of
the Branches when such acquisition is part of a purchase from, or a merger with,
another financial institution.

 

9.2 NON-COMPETITION. On the Closing Date, Seller shall cease all retail banking
activity at the Branches, including, but not limited to, deposit gathering and
ATM operations. Seller shall not, for a period of three (3) years following the
Closing Date, directly or indirectly, without the prior written consent of
Buyer, own, operate or purchase an office of a savings and loan association,
commercial bank, savings bank or depository institution within a ten (10) mile
radius of the former location of either of the Branches. Notwithstanding the
foregoing, beginning one (1) year following the Closing Date, the limitations
contained in this Section 9.2 shall not apply with respect to the then-existing
branch offices of a company that (a) merges with or results from a consolidation
with or into Seller; or (b) purchases more than fifty percent (50%) of the
assets or liabilities of Seller or Seller’s Parent Company in the State of
California; or (c) from whom Seller or Seller’s Parent Company purchases more
than fifty percent (50%) of its assets or liabilities in the State of
California.

 

9.3 SURVIVAL. This Article IX shall survive Closing.

 

ARTICLE X

 

CONDITIONS TO CLOSING

 

10.1 CONDITIONS TO THE OBLIGATIONS OF BUYER. Unless waived in writing by Buyer,
the obligations of Buyer to consummate the transactions contemplated hereby are
subject to the satisfaction at or prior to Closing of the following conditions:

 

(a) PERFORMANCE. Each of the covenants, agreements, acts and undertakings of
Seller to be performed at or before the Closing Date pursuant to this Agreement
shall have been duly performed in all material respects.

 

(b) REPRESENTATIONS AND WARRANTIES. The representations and warranties of Seller
contained in Article VI shall be true and complete in all material respects on
and as of the Closing Date with the same effect as though made on and as of the
Closing Date. It is understood and agreed that the representations being made on
and as the Closing Date shall be made without giving effect to any updates made
pursuant to Section 8.12.

 

(c) ABSENCE OF PROCEEDINGS AND LITIGATION. No order, judgment, decree or
proceeding shall have been entered and remain in force on the Closing Date
restraining or prohibiting any of the transactions contemplated hereby in any
legal, administrative or other proceeding.

 

(d) REGULATORY APPROVALS. All required licenses, approvals and consents of any
relevant federal, state or other regulatory agency shall have been obtained and
all applicable waiting periods shall have expired.

 



--------------------------------------------------------------------------------

(e) DOCUMENTS. In addition to the documents described elsewhere in this Section
10.1, Buyer shall have received the following documents from Seller, duly
executed:

 

(1) A General Bill of Sale and Assignment and Assumption substantially in the
form of Exhibit 10.1(e)(1) hereto;

 

(2) A certificate of the Secretary or Assistant Secretary of Seller as to the
incumbency and signatures of officers;

 

(3) A certificate signed by duly authorized officers of Seller stating that the
representations and warranties of Seller under Article VI are true in all
material respects as of the Closing Date and that the respective covenants of
Seller to be performed on or before the Closing Date have been performed in all
material respects;

 

(4) An appointment of Buyer as successor trustee under any IRAs that are
included in the Assumed Liabilities;

 

(5) Resolutions of Seller’s Board of Directors authorizing the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby, certified by the Secretary or Assistant Secretary of Seller;

 

(6) An opinion from Seller’s general counsel, or such other counsel as Seller
has retained, dated as of the Closing Date, in the form attached hereto as
Exhibit 10.1(e)(6).

 

(7) A Retirement Account Transfer Agreement, dated as of the Closing Date, in
the form attached hereto as Exhibit 10.1(e)(7);

 

(8) A final customer list as set forth in Section 13.1 of this Agreement;

 

(9) As to each Branch Lease, an executed Assignment and Assumption Agreement in
the form of Exhibit 10.1(e)(9), or such other form agreed upon by Seller and
Buyer;

 

(10) A Landlord Estoppel Certificate for each Branch Lease in the form attached
hereto as Exhibit 10.1(e)(10), or such other form as the landlord shall
reasonably request and which is reasonably acceptable to Buyer;

 

(11) A Records Agreement in the form attached hereto as Exhibit 10.1(e)(11),
pursuant to which Seller shall provide Buyer access to certain Records with
respect to each Branch;

 

(12) Such other instruments and documents as counsel for Buyer may reasonably
request as necessary and desirable to consummate the transactions contemplated
hereby.

 



--------------------------------------------------------------------------------

(f) MATERIAL ADVERSE EFFECT. Between the Signature Date and the Closing Date,
there shall not have occurred any event that has had or reasonably could be
expected to have, either individually or in the aggregate, a material adverse
effect on the Assets, either of the Branches or the Assumed Liabilities to be
acquired hereunder.

 

(g) APPROVALS AND CONSENTS. Any and all approvals or consents of any
governmental entity and non-governmental third party which are necessary to
consummate the transactions contemplated hereby, including, but not limited to,
any and all approvals to transfer the Realty and Service Contracts to Buyer,
shall all have been granted without the imposition of any conditions which Buyer
deems, in its reasonable opinion, to materially adversely affect Buyer or to be
materially burdensome.

 

(h) ASSUMED LIABILITIES. At Closing, the amount of the Assumed Liabilities at
each Branch shall be no less than eighty-five percent (85%) of the Deposits at
the respective Branch as of the date hereof.

 

10.2 CONDITIONS TO THE OBLIGATIONS OF SELLER. Unless waived in writing by
Seller, the obligations of Seller to consummate the transactions contemplated
hereby are subject to the satisfaction at or prior to Closing of the following
conditions:

 

(a) PERFORMANCE. Each of the covenants, agreements, acts and undertakings of
Buyer to be performed at or before the Closing Date pursuant to this Agreement
shall have been duly performed in all material respects.

 

(b) REPRESENTATIONS AND WARRANTIES. The representations and warranties of Buyer
contained in Article V shall be true and complete in all material respects on
and as of the Closing Date with the same effect as though made on and as of the
Closing Date.

 

(c) ABSENCE OF PROCEEDINGS AND LITIGATION. No order, judgment, decree or
proceeding shall have been entered and remain in force at the Closing Date
restraining or prohibiting any of the transactions contemplated hereby in any
legal, administrative or other proceeding.

 

(d) REGULATORY APPROVAL. All required licenses, approvals and consents of any
relevant federal, state or other regulatory agency shall have been obtained and
all applicable waiting periods shall have expired.

 

(e) DOCUMENTS. In addition to the documents described elsewhere in this Section
10.2, Seller shall have received the following documents from Buyer, duly
executed:

 

(1) A General Bill of Sale and Assignment and Assumption substantially in the
form of Exhibit 10.1(e)(1) hereto;

 

(2) An Assumption of Deposit Liabilities substantially in the form of Exhibit
10.2(e)(2) hereto;

 



--------------------------------------------------------------------------------

(3) A certificate of the Secretary or Assistant Secretary of Buyer as to the
incumbency and signatures of officers;

 

(4) An opinion from Buyer’s counsel, dated as of the Closing Date, in the form
attached hereto as Exhibit 10.2(e)(4).

 

(5) Resolutions of Buyer’s Board of Directors authorizing the execution and
delivery of the Agreement and the consummation of the transactions contemplated
hereby, certified by the Secretary or Assistant Secretary of Buyer;

 

(6) A certificate signed by duly authorized officers of Buyer stating that the
representations and warranties of Buyer under Article V are true in all material
respects as of the Closing Date, and that the respective covenants of Buyer to
be performed on or before the Closing Date have been performed in all material
respects;

 

(7) As to each Branch Lease, an executed Assignment and Assumption Agreement in
the form of Exhibit 10.1(e)(9), or such other form agreed upon by Seller and
Buyer;

 

(8) The Records Agreement;

 

(9) Such other instruments and documents as counsel for Seller may reasonably
request as necessary and desirable to consummate the transactions contemplated
hereby.

 

(f) SECURITIZATION. Seller shall have completed the transaction previously
disclosed to Buyer regarding the securitization of Seller’s auto loans
(“Securitization”). Seller shall complete the Securitization prior to or
contemporaneously with the occurrence of all other conditions set forth in
Section 10.1(e).

 

ARTICLE XI

 

TERMINATION

 

11.1 CONDITIONS FOR TERMINATION. This Agreement shall terminate and be of no
further force and effect as between the Parties, upon the occurrence of any of
the following:

 

(a) Upon giving of notice by either Party to the other after the expiration of
fifteen (15) calendar days after the refusal or denial by any governmental
agency of any approvals or consents required to be obtained pursuant to this
Agreement, unless, within such 15-calendar-day period, the relevant Party
resubmits the application or appeals the decision of the governmental entity
that has denied or refused to grant such consent or approval and, in such event,
upon giving of notice by either Party to the other after the expiration of five
(5) days after the denial or refusal by such governmental agency of such appeal
or resubmitted application;

 



--------------------------------------------------------------------------------

(b) Upon giving of notice by either Party to the other after the expiration of
ten (10) Business Days following the date that such Party has given written
notice to the other Party of such other Party’s material breach or material
misrepresentation of any condition, warranty, representation or covenant in this
Agreement; provided, however, that no such termination shall take effect if
within such 10-Business-Day period the Party so notified shall have corrected
the grounds for termination in all material respects;

 

(c) By Seller if any of the conditions set forth in Section 10.2 shall not have
been met, or by Buyer if any of the conditions set forth in Section 10.1 shall
not have been met by October 30, 2004, or such earlier time as it becomes
apparent such condition shall not be met; provided, however, that this Agreement
shall not be terminated pursuant to this Section 10.1(c) if the relevant
conditions shall have failed to occur as a result of any act or omission by the
Party seeking to terminate;

 

(d) By Buyer, under the conditions specified in Section 3.2; or

 

(e) Upon mutual written consent of the Parties to terminate.

 

Notwithstanding anything to the contrary contained herein, neither Party shall
have the right to terminate this Agreement on account of its own breach or any
immaterial breach by the other Party.

 

11.2 EFFECT OF TERMINATION. In the event of termination of this Agreement by
either Seller or Buyer as provided in Article XI, neither Seller nor Buyer shall
have any further obligation or liability to the other Party except (a) with
respect to Sections 7.5, 8.9, 11.2, 11.3, and Article XV, and (b) to the extent
such termination results from a Party’s willful and material breach of the
warranties and representations made by it, or willful and material failure in
performance of its covenants, agreements or obligations hereunder.

 

11.3 EXPENSES. If this Agreement is terminated by Seller pursuant to Section
11.1(b), Buyer shall promptly, and in any event within ten (10) calendar days
after such termination, pay Seller all Expenses of Seller, but not to exceed One
Hundred Thousand Dollars ($100,000). If this Agreement is terminated by Buyer
pursuant to Section 11.1(b), Seller shall promptly, and in any event within ten
(10) calendar days after such termination, pay Buyer all Expenses of Buyer, but
not to exceed One Hundred Thousand Dollars ($100,000).

 

Except as otherwise provided herein, all Expenses incurred by Seller or Buyer in
connection with or related to the authorization, preparation and execution of
this Agreement, and all matters related to Closing, including, but not limited
to, all fees and expenses of agents, representatives, counsel and accountants
employed by either Party or its Affiliates, shall be borne solely and entirely
by the Party which has incurred the same.

 

11.4 LIQUIDATED DAMAGES. The failure to consummate the transactions contemplated
hereby due to Seller’s inability or failure to close the Securitization shall be
considered a material breach by Seller under Section 11.1(c). Seller and Buyer
agree that, in such event, (a) Buyer would suffer substantial material damages;
(b) the actual amount of such damages might be difficult to ascertain; (c) Buyer
shall therefore be entitled to Liquidated Damages in the amount of Two Hundred
Fifty Thousand Dollars ($250,000) in addition to

 



--------------------------------------------------------------------------------

reimbursement by Seller of Buyer’s Expenses; and (d) the amount of the
Liquidated Damages is reasonable and should not be considered a penalty under
applicable law. The term “Liquidated Damages,” as used herein, means the amount
contractually stipulated as a reasonable estimate of actual damages to be
recovered by Buyer as a result of Seller’s material breach under Section
11.1(c).

 

ARTICLE XII

 

BRANCH EMPLOYEES

 

12.1 BRANCH EMPLOYEES. Buyer shall have no obligation to employ any of the
Branch Employees. Buyer may offer employment to certain Branch Employees in
Buyer’s sole and absolute discretion. Seller shall pay all Branch Employees
their respective earned compensation and accrued vacation time compensation in
full through the Closing Date. Nothing herein shall be construed as an
employment contract or agreement enforceable by any Branch Employee, including
those Branch Employees to whom Buyer offers employment.

 

12.2 EMPLOYEE MATTERS. Seller and Buyer shall follow the procedures outlined
below in dealing with Branch Employees regarding employment after the Closing
Date:

 

(a) A complete list of all active Branch Employees is attached hereto as
Schedule 12.2. Buyer, in its sole discretion, may interview all Branch
Employees, and, if hired by Buyer, such Branch Employees shall be employed
subject to the terms and conditions determined by Buyer in its sole discretion.

 

(b) Buyer shall have the right, but not the obligation, prior to Closing, to
provide training to any Branch Employees who will become employees of Buyer
after Closing, as set forth in this Section 12.2. Such training shall be at the
expense of Buyer and shall be conducted during normal business hours or, if the
foregoing is not possible, after business hours at a location other than the
Branches. At the request of Buyer, Seller shall compensate Branch Employees, in
accordance with Seller’s customary policies and practices, for the Branch
Employee’s time spent being trained by Buyer. Seller shall cooperate with Buyer
to make such Branch Employees available for such training prior to Closing.
Training shall not exceed forty (40) hours per Branch Employee. Training during
business hours shall occur only when the Branch is fully staffed and is limited
to one Branch Employee per Branch at any given time. All travel and other
reimbursable expense incurred by the Branch Employee for training shall be the
responsibility of Buyer.

 

(c) Immediately prior to Closing, Seller shall terminate all Branch Employees,
and Buyer shall offer employment to such Branch Employees as Buyer has
determined, in its sole discretion, to hire. Buyer’s offers of employment shall
be on an “at-will” basis, and Buyer shall have no obligation to continue
employment of any Branch Employee and may, at its option, terminate employment
at any time. Seller may employ Branch Employees who do not receive an offer of
employment with Buyer at Seller’s other locations.

 

(d) Seller agrees to cooperate in and not interfere with Buyer’s consideration
of or attempt to hire any Branch Employee.

 

30



--------------------------------------------------------------------------------

Nothing in this Article 12 is intended, nor shall it be construed, to confer any
rights or benefits upon any person other than Seller and Buyer.

 

12.3 EMPLOYEE BENEFITS.

 

(a) Subject to any limitation or restriction imposed by ERISA, as amended, or
any insurance or benefit plan of Buyer, each Branch Employee who becomes an
Employee of Buyer (“Transferred Employee”) shall retain the initial date of
service shown on Seller’s records in order to calculate tenure for the
determination of vacation benefits and eligibility for retirement (but not for
determination of retirement benefits); provided however, that vacation days for
Transferred Employees shall be prorated as of the Closing Date on the basis of a
365-day year.

 

(b) Buyer shall not assume, nor shall it have responsibility for the
continuation of, any liabilities under or in connection with (i) any employment
contract, collective bargaining agreement, plan or arrangement providing for
insurance coverage or for deferred compensation, bonuses, stock options or other
forms of incentive compensation, or post termination or post-retirement
compensation or benefits, written or implied, which is entered into or
maintained, as the case may be, by Seller; or (ii) any “employee benefit plan,”
as defined in Section 3(3) of ERISA, as maintained, administered or contributed
to by Seller and covering any Branch Employees.

 

(c) Transferred Employees shall be entitled to participate in the benefit plans
and arrangements of Buyer subject to all of the terms and conditions of such
plans or arrangements, and Buyer shall, to the extent permissible, waive any
waiting period for participation in Buyer’s health insurance plan.

 

12.4 EMPLOYEE DOCUMENTS. Within fifteen (15) Business Days following the
Signature Date, Seller shall deliver to Buyer copies of its corporate benefit
information. Seller shall give Buyer access to Branch Employees and, upon
receipt of a written consent and release from a Branch Employee, shall have the
opportunity to review such Branch Employee’s personnel files during normal
business hours, including, but not limited to, copies of each written employment
agreement and a written description of the oral terms of employment agreements
for such Branch Employee, if any. Upon receipt of a written consent and release
from a Branch Employee, Buyer shall have the right to review all of such Branch
Employee’s personnel file.

 

12.5 COMPLIANCE WITH COBRA. Notwithstanding anything herein to the contrary, to
the extent required by the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended (“COBRA”) or applicable state law, any Branch Employee
terminated by Seller as a result of the transactions contemplated hereby shall
be entitled to continued coverage which shall be administered by Seller, and the
required notices concerning such coverage shall be provided by Seller.

 



--------------------------------------------------------------------------------

ARTICLE XIII

 

TRANSITION OF DEPOSIT PROCESSING

 

13.1 NOTICES TO DEPOSITORS. Seller shall provide Buyer, as soon as practicable,
with a customer list regarding the accounts to be assumed by Buyer as
contemplated hereby, together with data tapes. On the Closing Date, Seller shall
provide Buyer a final customer list of the Assumed Liabilities. At the time
Seller provides to Buyer the customer lists pursuant to this Section 13.1,
Seller shall notify Buyer of any customer addresses which Seller is aware are
invalid. Within fourteen (14) Business Days following the Signature Date, Seller
and Buyer shall notify the holders of the Assumed Liabilities’ accounts that,
subject to Closing requirements, Buyer will assume liability for the Assumed
Liabilities. Each Party shall obtain the approval of the other on its
notification letter, and each Party shall be solely responsible for any costs or
expenses incurred in performing the actions required by this Section 13.1.

 

13.2 PAYMENT OF INSTRUMENTS. From and after Closing, Buyer shall pay, in
accordance with applicable law, all checks, drafts and withdrawal orders that
are properly drawn by depositors with respect to the Assumed Liabilities, to the
extent such documents are properly endorsed and otherwise properly payable, and
in light of credit balances and overdraft privileges, if any, applicable to such
depositors, whether such documents are presented to Buyer by mail, over its
counters or through the check-clearing system, and in all other respects shall
discharge the duties and obligations of Seller with respect to the balances due
and owing to the depositors with respect to the Assumed Liabilities.

 

13.3 FOREIGN CHECKS, SAVINGS BONDS OR COUPONS. Seller shall notify Buyer of any
information received regarding the settlement and clearance of any foreign
checks, savings bonds or coupons deposited with Seller prior to the Closing
Date.

 

13.4 HOLDS AND STOP PAYMENTS. Seller shall deliver to Buyer at Closing a
schedule of holds, stop-payment orders and post-dated check orders placed on
Assumed Liabilities accounts and the terms of such holds. Buyer shall continue
such holds and stop-payment orders under the same terms reflected on the
schedule of holds and stop-payment orders.

 

13.5 INCOMING DEPOSITS AND MAIL. In the event Seller receives, after the Closing
Date, a deposit, legal process or mail with respect to the Assumed Liabilities,
Seller shall, at Buyer’s expense, mail such deposit, payment, legal process or
other mail to Buyer within five (5) Business Days after receipt thereof at the
address Buyer may from time to time designate pursuant to the notice provisions
herein.

 

13.6 RETURNED ITEMS. Any items credited prior to Closing for deposit to, or
cashed against, an Assumed Liability which are returned unpaid at any time after
Closing (“Returned Items”) shall be handled as follows within ninety (90)
calendar days following Closing:

 

(a) If Buyer’s bank account is charged for the Returned Item, Buyer shall use
its reasonable efforts to obtain reimbursement from the account to which, or
from the

 



--------------------------------------------------------------------------------

party to whom, the item was credited; provided, that if Seller receives
notification of a large Returned Item ($2,500 or more) before 2:00 p.m. Pacific
Time on any Business Day, Seller shall notify Buyer of such Returned Item as
soon as practicable on the same day notification is received. If there are
sufficient funds in the account to which such Returned Item was credited or any
other accounts on deposit with Buyer standing in the name of the party liable
for such Returned Item, upon proper identification of such party, Buyer shall
debit any or all of such accounts an amount equal in the aggregate to the
Returned Item, provided that such debit is permissible under Buyer’s agreement
with such party and applicable laws and regulations. If those accounts which may
be debited do not contain funds sufficient to reimburse Buyer fully (for reasons
other than Buyer’s breach of the above conditions), Seller shall, upon notice
from Buyer, reimburse Buyer to the extent sufficient funds are available and
immediately repay to Buyer the balance of the Returned Item not reimbursed and
Buyer shall assign the Returned Item to Seller for collection.

 

(b) If Seller’s bank account is charged for the Returned Item, Seller shall
notify Buyer as soon as practicable. If there are sufficient funds in the
account to which such Returned Item was credited or any other accounts on
deposit with Buyer standing in the name of the party liable for such Returned
Item, upon proper identification of such party, Buyer shall debit any or all of
such accounts an amount equal in the aggregate to the Returned Item and shall
repay that amount to Seller. If there are not sufficient funds in the accounts
which may be debited (for reasons other than Buyer’s breach of the above
conditions), Buyer shall have no obligation to repay Seller unless and until
Buyer obtains reimbursement from the party liable for the Returned Item.

 

13.7 FORGERIES, ALTERATIONS, CHECK KITES AND OTHER UNAUTHORIZED TRANSACTIONS.
Prior to the Closing Date, Seller shall be responsible for all forgeries,
alterations, check kites and other unauthorized transactions and the losses
resulting therefrom, to the extent the illegal part of the transactions occurred
or began prior to the Closing Date.

 

13.8 SETTLEMENT. In settlement of the transactions described in Sections 13.2
-13.8, Seller and Buyer agree that by 12:00 p.m. Pacific Time on each Business
Day, Seller shall provide Buyer with a daily net settlement figure for all such
transactions then pending to the knowledge of Seller or Buyer. The Parties agree
that the Party obligated to remit any funds thereunder shall do so by 3:00 p.m.
Pacific Time of such day. Any such settlement shall be provisional pending
receipt by Buyer of the physical items relating to such settlement, and Buyer
shall adjust the next daily settlement to reflect any adjustments resulting from
its receipt of the physical items.

 

13.9 ACH ITEMS AND WIRE TRANSFERS. Seller and Buyer shall use commercially
reasonable efforts to transfer all ACH arrangements to Buyer as soon as
practicable after the Closing Date. Buyer shall continue such ACH arrangements
and such recurring debit and credit arrangements. After the Closing Date, Seller
shall use commercially reasonable efforts to (a) telecopy or deliver to Buyer on
each Business Day after receipt, at the address designated by Buyer, a summary
of ACH Items affecting the Assumed Liabilities (such summary to include claim
number, suffix (if applicable), source name, trace ID, client name and effective
date), and (b) remit by wire transfer to Buyer all ACH Item funds that are
intended for

 



--------------------------------------------------------------------------------

Assumed Liabilities; provided, however, that Seller’s obligation to deliver such
summaries and to forward such ACH Items shall continue for not more than one
hundred eighty (180) days after the Closing Date. ACH transfers which have not
been rerouted directly to Buyer after said 180-day period shall be handled as
follows: (i) Buyer shall notify ACH users that they must contact the ACH
originator and complete the transfer, and (ii) Seller shall return the ACH
transaction to the originator, marked “Account sold to another DFI.” For a
period of thirty (30) days following Closing, Seller shall, upon receipt
thereof, notify Buyer of incoming wire transfers to account(s) of Assumed
Liabilities and shall use commercially reasonable efforts to wire to Buyer on
the same day or the following day the funds of such incoming wire transfer for
the account(s) of such Assumed Liabilities.

 

13.10 CHECKING ACCOUNTS. On a daily basis, Seller, at Buyer’s expense, shall
outsort all checks received by it drawn on accounts assumed by Buyer and prepare
such checks for delivery to Buyer’s service center within one (1) Business Day.
Buyer shall either pay the items or return them in accordance with the customer
agreement, the California Uniform Commercial Code and all applicable federal
laws and regulations. Seller’s obligation to outsort and deliver such checks
shall continue for one hundred eighty (180) days following the Closing Date.
After said 180-day period, Seller shall stop accepting such items and shall
return such items marked “Refer to Maker.”

 

Seller shall furnish to Buyer a daily accounting of debits to its clearing
account. On a daily basis, Seller and Buyer shall agree on the settlement
amounts of inclearing items transferred by Seller to Buyer. Buyer shall remit
the settlement amount to Seller on the next Business Day by immediately
available funds.

 

13.11 HOLDS. Holds that have been placed by Seller on particular accounts or on
individual checks, drafts or other instruments shall be continued by Buyer under
the same terms. Seller shall deliver to Buyer at Closing a schedule of such
holds which describes the terms thereof.

 

13.12 CARD PROCESSING. Prior to Closing, Seller shall provide Buyer with the
necessary data and tapes required to accommodate the processing of ATM and debit
cards, which may then be issued prior to Closing. Furthermore, the Parties agree
to settle on a daily basis all transactions occurring during the conversion
period.

 

13.13 REGULATION E CLAIMS. Any claim submitted under Federal Reserve Regulation
E for transactions processed prior to the Closing Date shall be settled as
follows:

 

(a) If such claim is submitted to Seller, Seller shall process the claim under
the guidelines specified in “Regulation E,” and if a reimbursement to the
customer is determined necessary, Seller shall directly reimburse the customer.

 

(b) If the claim is submitted to Buyer, Buyer shall process the claim under the
guidelines specified in “Regulation E,” and if a reimbursement to the customer
is determined necessary, Buyer shall directly reimburse the customer and notify
Seller of such reimbursement. Seller shall remit by wire transfer within
twenty-four (24) hours of notice an amount equal to the reimbursement paid by
Buyer to the customer.

 



--------------------------------------------------------------------------------

(c) Such settlement shall continue for ninety (90) calendar days following the
Closing Date. All claims submitted after such 90-day period shall be returned by
Seller to the originator of the claim.

 

13.14 GOVERNMENT BENEFIT PAYMENT RECLAMATION ITEMS. Any government benefit
payment reclamation item notification received for a social security deposit
that was received prior to the Closing Date shall be sent by Seller to Buyer. If
funds are available, Buyer shall forward such funds to satisfy said claim within
twenty-four (24) hours following receipt. If Buyer determines that the funds are
not available, Buyer shall use its best efforts to recover the funds. Any
liability for additional reclamation relative to items referenced in this
Section 13.14 shall be the responsibility of Seller except to the extent Buyer
is aware of the death of a customer.

 

13.15 DATA PROCESSING CONVERSION. The Parties shall take commercially reasonable
steps to facilitate the orderly transfer of all data tapes and processing
information and shall facilitate an electronic and systematic conversion of all
applicable data regarding Account Loans, ATM and debit cards and Assumed
Liabilities, and each Party will bear the cost associated with the transfer of
its tapes and information and the conversion of its data except as otherwise
agreed upon. Seller shall pay all accrued interest on interest-bearing accounts
(excluding certificates of deposit) which are Assumed Liabilities, send
statements on all accounts as required by Regulation DD, and by 10:00 a.m.
Pacific Time one (1) calendar day following the Closing Date, provide two sets
of final data conversion file tapes. Immediately prior to or at the date of
conversion of the data processing information at the Branches, Seller shall
deconvert accounts and block any further activity with respect thereto.

 

13.16 INTEREST REPORTING. Seller shall report for the current calendar year
through and including the Closing Date all interest credited to, interest
premiums paid to, interest withheld from and early withdrawal penalties charged
to the Assumed Liabilities. Buyer shall report from, but not including the
Closing Date, through the end of the calendar year all interest credited to,
interest withheld from, and early withdrawal penalties charged to the Assumed
Liabilities. Said reports shall be made to the holders of these accounts and to
the applicable federal and state regulatory agencies.

 

13.17 WITHHOLDING. Seller shall deliver to Buyer on or before the Closing Date
data indicating all “B” notices (TINs do not match) and “C” notices (under
reporting/IRS imposed withholding) issued by the IRS related to the Assumed
Liabilities. Any and all listings of similar notices regarding the Assumed
Liabilities received by Seller from the IRS shall be promptly delivered to
Buyer. All notices received by Seller from the IRS releasing withholding
restrictions on the Assumed Liabilities shall be promptly delivered to Buyer.
Any amounts required by any governmental agency to be withheld from any of the
Assumed Liabilities (“Withholding Obligations”) or any penalties imposed by any
governmental agency shall be handled as follows:

 

(a) Any Withholding Obligations required to be remitted to the appropriate
governmental agency on or prior to the Closing Date shall be withheld and
remitted by Seller and any other sums withheld by Seller pursuant to Withholding
Obligations on or prior

 



--------------------------------------------------------------------------------

to the Closing Date shall also be remitted by Seller to the appropriate
governmental agency on or prior to the time they are due.

 

(b) Any Withholding Obligations required to be remitted to the appropriate
governmental agency after the Closing Date with respect to Withholding
Obligations after the Closing Date and not withheld by Seller as set forth in
Section 13.17(a) above shall be withheld and remitted by Buyer. Within two (2)
Business Days following receipt of such notice, Seller shall notify Buyer and
Buyer shall comply with notification requirements.

 

(c) Any penalties described on “B” notices from the IRS or any similar penalties
which relate to Assumed Liabilities opened by Seller prior to the Closing Date
shall be paid by Seller promptly upon receipt of the notice providing such
penalty assessment resulted from Seller’s acts, policies or omissions; provided,
however, that Buyer shall use commercially reasonable efforts to reduce such
penalties.

 

(d) Any penalties assessed due to information missing from information filings
regarding the Assumed Liabilities, including, but not limited to, 1099 forms,
shall be paid by Seller promptly upon receipt of the notice providing such
penalty assessment resulting from Seller’s acts, policies or omissions, but
Seller shall be entitled to negotiate such penalties with the IRS.

 

13.18 TAXPAYER INFORMATION. Seller shall deliver to Buyer within three (3)
Business Days following the Closing Date (a) TINs (or record of appropriate
exemption) for all holders of the Assumed Liabilities, and (b) all other
information in Seller’s possession or reasonably available to Seller required by
applicable law to be provided to the IRS and/or account holders with respect to
the Assumed Liabilities and Account Loans, except for such information which
Seller is obligated to report pursuant to Sections 13.16 and 13.17
(collectively, “Taxpayer Information”).

 

13.19 SELLER’S COOPERATION. From and after Closing, Seller shall cooperate with
Buyer and shall provide reasonable assistance in responding to inquiries and
requests of customers related to the Assumed Liabilities and Assets to the
extent such inquiries and requests relate to facts and circumstances that
occurred prior to Closing.

 

ARTICLE XIV

 

JOINDER AND ASSUMPTION

 

Seller’s Parent Company acknowledges and agrees that, due to the uncertainty
concerning the continued existence of Seller after Closing, Buyer would not
enter into this Agreement; therefore, as a material inducement and specific
consideration to Buyer to enter into this Agreement and consummate the
transactions contemplated hereby, Seller’s Parent Company, by its execution
hereof, specifically undertakes with Seller the representations, warranties,
covenants, agreements, obligations and indemnifications of Seller and agrees to
perform any and all such undertakings after Closing. Seller’s Parent Company
covenants that all corporate actions necessary to authorize this undertaking on
its part have been obtained and a certificate of resolution to this effect shall
be delivered to Buyer at or prior to Closing.

 



--------------------------------------------------------------------------------

ARTICLE XV

 

GENERAL PROVISIONS

 

15.1 SURVIVAL. The respective representations and warranties made by the Parties
and their respective covenants and obligations to be performed under the terms
hereof prior to, at or after Closing shall survive Closing, notwithstanding any
investigation of the facts constituting the basis of the representations and
warranties of either Party by the other Party.

 

15.2 INDEMNIFICATION.

 

(a) Seller shall indemnify, hold harmless and defend Buyer (and its Affiliates,
successors, directors, officers and employees) from and against any and all
damage, loss, liability, cost, suit, proceeding, claim or expense (including
reasonable legal fees and expenses) incurred or suffered by Buyer (or its
Affiliates, successors, directors, officers and employees) in connection with:

 

  (i) any misrepresentation or breach of any warranty, covenant or agreement
made or to be performed by Seller pursuant to this Agreement and the
transactions contemplated hereby;

 

  (ii) all liabilities and obligations incurred by Buyer which Buyer did not
expressly assume hereunder;

 

  (iii) any claim against Buyer arising out of any act or omission of Seller
prior to Closing in connection with any of the Deposits, Assets, Service
Contracts or the operation of the Branches; and

 

  (iv) any employee benefits described in Section 12.3(b) arising on or prior to
the Closing Date.

 

(b) Buyer shall indemnify, hold harmless and defend Seller (and its Affiliates,
successors, directors, officers and employees) from and against any and all
damage, loss, liability, cost, suit, proceeding, claim or expense (including
reasonable legal fees and expenses) incurred or suffered by Seller (or its
Affiliates, successors, directors, officers and employees) in connection with:

 

  (i) any misrepresentation or breach of any warranty, covenant or agreement
made or to be performed by Buyer pursuant to this Agreement and the transactions
contemplated hereby;

 

  (ii) any claim against Seller arising out of any act or omission of Buyer
after Closing with respect to any of the Assumed Liabilities, Assets, operation
of the Branches, or the Service Contracts assumed by Buyer hereunder; and

 



--------------------------------------------------------------------------------

  (iii) all liabilities and obligations arising after the Closing Date and
expressly assumed by Buyer hereunder including, but not limited to, liabilities
and obligations related to any and all Transferred Employees.

 

(c) A Party seeking indemnification pursuant to this Section 15.2 (“Indemnified
Party”) shall give prompt notice to the Party from whom such indemnification is
sought (“Indemnifying Party”) of the assertion of any claim, or the commencement
of any action or proceeding, with respect to which indemnity may be sought
hereunder. The Indemnified Party shall assist the Indemnifying Party in the
defense of any such action or proceeding. The Indemnifying Party shall have the
right to, and shall at the request of the Indemnified Party, assume the defense
of any such action or proceeding at its own expense. In any such action or
proceeding, the Indemnified Party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at its own expense
unless:

 

  (i) the Indemnifying Party and the Indemnified Party shall have mutually
agreed to the retention of such counsel; or

 

  (ii) the named parties to any such suit, action or proceeding (including any
impleaded parties) include both the Indemnifying Party and the Indemnified Party
and, in the reasonable judgment of the Indemnified Party, representation of both
Parties by the same counsel would be inappropriate due to actual or potential
differing interests between them.

 

(d) An Indemnifying Party shall not be liable under this Section 15.2 for any
settlement effected without its consent of any claim, litigation or proceeding
with respect to which indemnity may be sought hereunder. The Indemnifying Party
may settle any claim without the consent of the Indemnified Party, but only if
the sole relief awarded is monetary damages that are paid in full by the
Indemnifying Party. An Indemnified Party shall, subject to its reasonable
business needs, use reasonable efforts to minimize the indemnification sought
from the Indemnifying Party hereunder. Notwithstanding the foregoing, no
investigation by an Indemnified Party at or prior to Closing shall relieve an
Indemnifying Party of any liability hereunder, unless the Indemnified Party
seeks indemnity with respect to a representation or warranty which it knew or
should have known based on information in its possession prior to Closing and
the Indemnified Party intentionally failed to bring such belief to the attention
of the Indemnifying Party prior to Closing.

 

15.3 INDEMNIFICATION NON-EXCLUSIVE. The foregoing indemnification provisions are
in addition to, and not in derogation of, any statutory, equitable or common-law
remedy either Party may have for breach of representation, warranty, covenant or
agreement or any other cause of action under this Agreement.

 

15.4 INDEMNIFICATION IN CASE OF STRICT LIABILITY OR INDEMNITEE NEGLIGENCE. The
indemnification provisions of this Article XV shall be

 



--------------------------------------------------------------------------------

enforceable regardless of whether the liability is based upon past, present or
future acts, claims or legal requirements.

 

15.5 BROKER’S FEES. With the exception of Sandler O’Neill & Partners, L.P.,
whose fees are being paid by Seller, each of the Parties represents and warrants
to the other that it has dealt with no broker or finder in connection with any
of the transactions contemplated hereby and that no action has been taken that
would give rise to any valid claim for brokerage commission, finder’s fee or
other like commission. Seller and Buyer each undertake to indemnify and hold
each other harmless against any loss, liability, damage, cost, claim or expense
incurred by reason of any brokerage commission or finder’s fee alleged to be
payable because of any act, omission or statement of the Indemnifying Party.

 

15.6 PUBLICITY AND NOTICES. Neither Party shall issue a press release announcing
this Agreement or the transactions contemplated hereby to the public or make any
public announcements of this Agreement or the transactions contemplated hereby
without consulting with and obtaining approval of the other Party, which
approval shall not be unreasonably withheld.

 

15.7 ATTORNEYS’ FEES. Each Party shall bear the cost of its own attorneys’ fees
incurred in connection with the preparation of this Agreement and consummation
of the transactions contemplated hereby.

 

15.8 SALES AND TRANSFER TAXES. All excise, sales, use, transfer, documentary
transfer taxes and recording taxes and any other taxes or assessments which are
payable or arise as a result of this Agreement or the assumption of the Assumed
Liabilities or acquisition of the Assets (not including the Account Loans, which
are addressed in Section 2.4) as contemplated hereby (except income taxes
determined by reference to the income of one of the Parties) shall be paid by
Buyer to Seller upon Buyer’s receipt of satisfactory evidence that Seller has
paid such taxes or is legally obligated to pay such taxes. Seller shall report
such tax on Seller’s sales tax return. This Section 15.8 shall survive Closing.

 

15.9 NOTICES. All notices, requests, demands and other communication given or
required to be given under this Agreement shall be in writing, duly addressed to
the Parties as follows:

 

To Seller:

  

Pan American Bank, FSB

1801 El Camino Real

Burlingame, California 94010

Attn: Ray Thousand

With a copy to:

  

Manatt, Phelps & Phillips, LLP

695 Town Center Drive

14th Floor

Costa Mesa, California 92626

Attn: John Grosvenor

 



--------------------------------------------------------------------------------

To Seller’s Parent Company:

  

United PanAm Financial Corp.

3990 Westerly Place, Suite 200

Newport Beach, California 92660

Attn: Ray Thousand

To Buyer:

  

Guaranty Bank

8333 Douglas Avenue

Dallas, Texas 75225

Attn: Ronald D. Murff

With a copy to:

  

Guaranty Bank

1300 South Mopac Expressway

Austin, Texas 78746

Attn: J. Bradley Johnston, Esq.

With a copy to:

  

Wm. E. Livingstone, III, Esq.

8333 Douglas Avenue, Suite 990

Dallas, Texas 75225

 

Any such notice sent by registered or certified mail, return receipt requested,
shall be deemed to have been duly given and received seventy-two (72) hours
after the same is addressed and mailed with postage prepaid. Notice sent by any
other manner shall be effective only upon actual receipt thereof. Either Party
may change the address for receipt of Notices at any time upon delivering Notice
of such change to the other Party in accordance with this Section 15.9, but such
Notice shall be effective only upon actual receipt. This Section 15.9 shall
survive Closing.

 

15.10 ARM’S-LENGTH TRANSACTION. This Agreement has been negotiated at arm’s
length and between persons sophisticated and knowledgeable in the matters
contemplated hereby. In addition, each Party has been represented by experienced
and knowledgeable legal counsel. Accordingly, any rule of law (including
California Civil Code Section 1654) or legal decision that would require
interpretation of any ambiguities in this Agreement against the Party that has
drafted it is not applicable and is waived.

 

15.11 SUCCESSORS AND ASSIGNS. All of the terms and provisions of this Agreement
shall be binding upon and inure to the benefit of the Parties and their
respective transferees, successors and assigns, but this Agreement may not be
assigned by either Party without the prior written consent of the other, and any
attempted assignment by a Party without the other Party’s consent shall be null
and void; provided, however, that the foregoing shall not prohibit or require
the consent of the other Party for an assignment by a Party in connection with a
merger or consolidation of such Party with, or the sale of a substantial portion
of such Party’s assets with, another federally insured depository institution.

 

15.12 THIRD-PARTY BENEFICIARIES. Each Party intends that this Agreement shall
not benefit or create any right or cause of action in or on behalf of any Person
other than the Parties.

 

15.13 GOVERNING LAW; VENUE. This Agreement shall be governed by and construed in
accordance with the laws of the State of California without regard to the
conflict of

 



--------------------------------------------------------------------------------

law provisions of the laws of such state. The Parties expressly submit to the
exclusive jurisdiction and venue of the Superior Court of the County of Los
Angeles or the United States District Court for the Central District of
California (the “California Courts”). Any action, suit or proceeding arising out
of or related to this Agreement or any agreement or instrument delivered
pursuant hereto, the subject matter thereof or the transactions contemplated
hereby shall be brought in the California Courts, and in such event the Parties
irrevocably waive, for themselves and their respective successors and assigns,
all rights they may have to bring or have tried elsewhere any such action, suit
or proceeding. This Section 15.13 shall survive Closing.

 

15.14 ENTIRE AGREEMENT. This Agreement, including all schedules and exhibits,
contains all the agreements of the Parties with respect to the matters
contemplated hereby, and no prior or contemporaneous agreement or understanding,
oral or written, pertaining to any such matters shall be effective for any
purpose. No provision of this Agreement may be amended or added to except by an
agreement in writing signed by the Parties or their respective successors in
interest and expressly stating that it is an amendment hereof.

 

15.15 HEADINGS. The headings of this Agreement are for purposes of reference
only and shall not limit or define the meaning of the provisions hereof.

 

15.16 SEVERABILITY. If any provision of this Agreement shall become illegal,
null or void or against public policy for any reason, or shall be held by any
court of competent jurisdiction to be illegal, null or void or against public
policy, the remaining provisions hereof shall not be affected thereby.

 

15.17 WAIVER. The waiver of any breach of any provision under this Agreement by
either Party shall not be deemed to be a waiver of any preceding or subsequent
breach hereunder.

 

15.18 NUMBER(S). Whenever the context of this Agreement so requires, the
singular includes the plural, the plural includes the singular and the whole
includes any part thereof.

 

15.19 TIME. All references to hours of the day in this Agreement shall be
references to Pacific Time.

 

15.20 TIME IS OF THE ESSENCE. TIME IS OF THE ESSENCE WITH RESPECT TO EACH AND
EVERY PROVISION OF THIS AGREEMENT.

 

15.21 FORCE MAJEURE. Seller and Buyer agree that, notwithstanding anything to
the contrary contained herein, in the event this Agreement is terminated as a
result of failure of a condition, which failure is due to a natural disaster or
other act of God, or an act of war or terrorism, and provided neither Party has
materially failed to observe the obligations of such Party hereunder, neither
Party shall be obligated to pay to the other Party any Expenses or otherwise be
liable hereunder.

 

15.22 KNOWLEDGE. Whenever any statement contained in this Agreement or in any
list, certificate or other document delivered to either Party pursuant hereto is
made “to the knowledge” of either Party, such Party shall make such statement
only after conducting an

 



--------------------------------------------------------------------------------

investigation reasonable under the circumstances of the subject matter thereof,
and each statement shall constitute a representation that such investigation has
been conducted.

 

15.23 COUNTERPARTS. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which shall
constitute one and the same instrument.

 

IN WITNESS WHEREOF, the Parties have duly authorized and executed this Agreement
as of the date first above written.

 

PAN AMERICAN BANK, FSB

By:

 

/s/ Ray Thousand

Name:

 

Ray Thousand

Title:

 

President and Chief Executive Officer

UNITED PANAM FINANCIAL CORP.

By:

 

/s/ Ray Thousand

Name:

 

Ray Thousand

Title:

 

President and Chief Executive Officer

 



--------------------------------------------------------------------------------

GUARANTY BANK

By:

 

/s/ Ronald D. Murff

Name:

 

Ronald D. Murff

Title:

 

President-Retail Bank

 